

 


Exhibit 10.3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
[Published CUSIP Number: _______]
 


L/C CREDIT AGREEMENT
 
Dated as of June 30, 2008
 
among
 
WESTERN REFINING, INC.,
as the Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
and L/C Issuer
 
and
 
The Lenders Party Hereto
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
 

     
Page
               
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
 
Defined Terms
1
1.02
 
Other Interpretive Provisions
28
1.03
 
Accounting Terms
28
1.04
 
Rounding
29
1.05
 
Times of Day
29
1.06
 
Letter of Credit Amounts
29
       
ARTICLE II
 
THE COMMITMENTS AND L/C CREDIT EXTENSIONS
29
2.01
 
Reserved
29
2.02
 
Reserved
29
2.03
 
Letters of Credit
30
2.04
 
Reserved
39
2.05
 
Prepayments
39
2.06
 
Termination or Reduction of Commitments
39
2.07
 
Reserved
40
2.08
 
Interest
40
2.09
 
Fees
40
2.10
 
(a) Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
41
2.11
 
Evidence of Debt
42
2.12
 
Payments Generally; Administrative Agent's Clawback
42
2.13
 
Sharing of Payments by Lenders
43
2.14
 
Borrowing Base Determinations; Mandatory Prepayments
44
2.15
 
Security
45
2.16
 
Increase in Commitments to $200,000,000
45
       
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
46
3.01
 
Taxes
46
3.02
 
Reserved
48
3.03
 
Reserved
48
3.04
 
Increased Costs
48
3.05
 
Reserved
50
3.06
 
Mitigation Obligations; Replacement of Lenders
50
3.07
 
Survival
50
       
ARTICLE IV
 
CONDITIONS PRECEDENT TO L/C CREDIT EXTENSIONS
50
4.01
 
Conditions to Effectiveness
50
4.02
 
Conditions to all L/C Credit Extensions
52
       
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
52
5.01
 
Existence, Qualification and Power; Compliance with Laws
52

 
 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(Continued)
 

     
Page
               
5.02
 
Authorization; No Contravention
53
5.03
 
Governmental Authorization; Other Consents
53
5.04
 
Binding Effect
53
5.05
 
Financial Statements; No Material Adverse Effect
53
5.06
 
Litigation
54
5.07
 
No Default
54
5.08
 
Ownership of Property; Liens
54
5.09
 
Environmental Compliance
54
5.10
 
Insurance
54
5.11
 
Taxes
54
5.12
 
ERISA Compliance
55
5.13
 
Subsidiaries; Equity Interests
55
5.14
 
Margin Regulations; Investment Company Act
56
5.15
 
Disclosure
56
5.16
 
Compliance with Laws
56
5.17
 
Intellectual Property; Licenses, etc
56
5.18
 
Solvency
57
5.19
 
Collateral Documents
57
       
ARTICLE VI
 
AFFIRMATIVE COVENANTS
57
6.01
 
Financial Statements
57
6.02
 
Certificates; Field Audits; Other Information
58
6.03
 
Notices
61
6.04
 
Payment of Obligations
62
6.05
 
Preservation of Existence, etc
62
6.06
 
Maintenance of Properties
62
6.07
 
Maintenance of Insurance
62
6.08
 
Compliance with Laws and Contractual Obligations
64
6.09
 
Books and Records
64
6.10
 
Inspection Rights; Field Audits
64
6.11
 
Use of Proceeds
65
6.12
 
Guarantors; Additional Security Agreements
65
6.13
 
Reserved
67
6.14
 
Further Assurances
67
       
ARTICLE VII
 
NEGATIVE COVENANTS
67
7.01
 
Liens
67
7.02
 
Investments
69
7.03
 
Indebtedness
70
7.04
 
Fundamental Changes
72
7.05
 
Dispositions
72
7.06
 
Restricted Payments
73

 
 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(Continued)
 

     
Page
               
7.07
 
Change in Nature of Business
74
7.08
 
Transactions with Affiliates
74
7.09
 
Burdensome Agreements
74
7.10
 
Use of Proceeds
75
7.11
 
Financial Covenants
75
7.12
 
Capital Expenditures
76
7.13
 
Prepayment of Certain Other Indebtedness
76
7.14
 
Amendments to Term Loan Documents
76
7.15
 
Amendments to Revolver Loan Documents
76
       
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
77
8.01
 
Events of Default
77
8.02
 
Remedies Upon Event of Default
79
8.03
 
Application of Funds
80
       
ARTICLE IX
 
ADMINISTRATIVE AGENT
81
9.01
 
Appointment and Authority
81
9.02
 
Rights as a Lender
81
9.03
 
Exculpatory Provisions
82
9.04
 
Reliance by Administrative Agent
83
9.05
 
Delegation of Duties
83
9.06
 
Resignation of Administrative Agent
83
9.07
 
Non-Reliance on Administrative Agent and Other Lenders
84
9.08
 
No Other Duties, etc
84
9.09
 
Administrative Agent May File Proofs of Claim
84
9.10
 
Collateral and Guaranty Matters
85
       
ARTICLE X
 
MISCELLANEOUS
87
10.01
 
Amendments, etc
87
10.02
 
Notices; Effectiveness; Electronic Communication
89
10.03
 
No Waiver; Cumulative Remedies
91
10.04
 
Expenses; Indemnity; Damage Waiver
91
10.05
 
Payments Set Aside
93
10.06
 
Successors and Assigns
93
10.07
 
Treatment of Certain Information; Confidentiality
97
10.08
 
Right of Setoff
98
10.09
 
Interest Rate Limitation
99
10.10
 
Counterparts; Integration; Effectiveness
99
10.11
 
Survival of Representations and Warranties
99
10.12
 
Severability
99
10.13
 
Replacement of Lenders
100
10.14
 
Governing Law; Jurisdiction; etc
100

 
 
-iii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(Continued)
 

     
Page
               
10.15
 
Waiver of Jury Trial
101
10.16
 
No Advisory or Fiduciary Responsibility
102
10.17
 
USA Patriot Act Notice
102
10.18
 
OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC
102
10.19
 
Reserved
103
10.20
 
Reserved
103
10.21
 
ENTIRE AGREEMENT
104



SCHEDULES
 
2.01
Commitments and Applicable Percentages
5.06
Certain Litigation
5.13
Subsidiaries and Other Equity Interests
7.01
Existing Liens
7.02
Investments
10.02
Administrative Agent's Office; Certain Addresses for Notices



EXHIBITS


Form of


A
Compliance Certificate
B
Assignment and Assumption
C
Borrowing Base Report
D
Security Agreement
E
Guaranty
F
L/C Intercreditor Agreement

 
 
-iv-

--------------------------------------------------------------------------------



 
L/C CREDIT AGREEMENT
 
This L/C CREDIT AGREEMENT ("this "Agreement") is entered into as of June 30,
2008, among WESTERN REFINING, INC., a Delaware corporation (the "Borrower"),
each lender from time to time party hereto (collectively, the "Lenders," and
each individually, a "Lender"), and BANK OF AMERICA, N.A., as Administrative
Agent, L/C Issuer and a Lender.
 
The Borrower has requested that the Lenders provide a revolving letter of credit
facility for the Borrower, the Lenders have indicated their willingness to make
available to the Borrower a revolving letter of credit facility and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case on
the terms and subject to the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:
 
"Acquisition" means any transaction or series of related transactions resulting
in, directly or indirectly, (a) the purchase or other acquisition (in one
transaction or a series of transactions) of a material asset of another Person
such as a Refinery, or assets of another Person that constitute a business unit
or all or a substantial part of the business of such Person, or (b) the
acquisition of all of the Equity Interests of a Person.
 
"Administrative Agent" means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time provide to the
Borrower and the Lenders.
 
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
"Aggregate Availability" means the total Availability under this Agreement plus
"Availability" as defined in the Revolving Credit Agreement.
 
"Aggregate Commitments" means the Commitments of all the Lenders.
 
"Agreed Order Overage" has the meaning set forth in Section 6.07(b).
 
 
L/C CREDIT AGREEMENT - Page 1

--------------------------------------------------------------------------------


 
"Agreement" means this L/C Credit Agreement, as the same may hereafter be
renewed, extended, amended or restated from time to time.
 
"Albuquerque Terminal" means the terminal owned and operated by Western Refining
Terminals, Inc., located in or near Albuquerque, New Mexico.
 
"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender's Commitment at such time.  If the commitment of each
Lender to participate in L/C Obligations and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
 
"Applicable Rate" means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth below:
 

       
Pricing
Level
Consolidated
Leverage Ratio
Letters of
Credit
Commitment
Fee
1
≤ 1.5
2.25%
0.50%
2
> 1.5 but ≤ 2.0
2.375%
0.50%
3
> 2.0 but ≤ 3.0
2.50%
0.50%
4
> 3.0 but ≤ 3.5
2.75%
0.50%
5
> 3.5 but ≤ 4.0
3.00%
0.50%
6
> 4.0
3.50%
0.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date the Compliance Certificate is delivered pursuant
to Section 6.02(b) hereof; provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, the highest Pricing
Level shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to be delivered.
 
The Applicable Rate in effect from the Closing Date through the date of the
first adjustment pursuant to the preceding paragraph shall be Pricing Level 6.
 
Notwithstanding anything to the contrary in this definition, the determination
of the Applicable Rate for any period shall be subject to the provisions of
Section 2.10(b).
 
 
L/C CREDIT AGREEMENT - Page 2

--------------------------------------------------------------------------------


 
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
"Arranger" means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.
 
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit B or any other form approved by the Administrative Agent.
 
"Attributable Indebtedness" means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2007,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
"Availability" means, at any time, (a) the lesser of (i) the Aggregate
Commitments and (ii) the Borrowing Base, minus (b) the Total Outstanding Amount.
 
"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.06, and (c) the date of termination of the
Commitment of each Lender pursuant to Section 8.02.
 
"Bank of America" means Bank of America, N.A. and its successors.
 
"Barrel" means a volume of forty-two (42) US gallons corrected for temperature
to sixty (60) degrees Fahrenheit.
 
"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its "prime rate."  The "prime rate" is a rate set by Bank of America based
upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
 
L/C CREDIT AGREEMENT - Page 3

--------------------------------------------------------------------------------


 
"Bloomfield Refinery" means the refinery owned by San Juan, and operated by
Western Refining Southwest, Inc., located in or near Farmington, New Mexico.
 
"Borrower" has the meaning specified in the introductory paragraph hereto.
 
"Borrowing Base" means the amount calculated monthly or weekly, as applicable,
pursuant to Section 2.14(a) based upon information contained in the Borrowing
Base Report.
 
"Borrowing Base Assets" means Eligible Accounts Receivable, Eligible Refinery
Hydrocarbon Inventory, Eligible Lubricants Inventory, and Eligible In-Transit
Crude Oil.
 
"Borrowing Base Report" means a report substantially in the form of Exhibit C
hereto.
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located.
 
"Capital Expenditures" means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, (a) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be, and (b) the term "Capital Expenditures" shall not include
Investments.
 
"Cash Collateralize" has the meaning specified in Section 2.03(g).
 
"Cash Equivalents" means
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least "Prime-2" (or the
then equivalent grade) by Moody's or at least "A-2" (or the then equivalent
 
 
L/C CREDIT AGREEMENT - Page 4

--------------------------------------------------------------------------------


 
 
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; provided that if any such commercial paper is not
rated at least "Prime-1" (or the then equivalent grade) by Moody's or at least
"A-1" (or the then equivalent grade) by S&P, then in order to be considered a
permissible Investment for purposes of Section 7.02(a), the following limitation
shall apply: the Borrower and its Subsidiaries shall not hold more than
$40,000,000 in the aggregate of such commercial paper issued by a single issuer;
and
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody's or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
 
"Casualty Proceeds Account" has the meaning set forth in Section 6.07(f).
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
"Change of Control" means an event or series of events by which:
 
(a)           any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than the Existing Owners, becomes the "beneficial owner" (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have "beneficial ownership" of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an "option right")), directly or indirectly, of 30% or more of (i) the direct or
indirect Equity Interests of the Borrower or (ii) the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); provided, however, that to the extent a change in
"beneficial ownership" in such Equity Interests results from the issuance of new
Equity Interests in the Borrower, with a corresponding payment in cash to the
Borrower for the acquisition of such Equity Interests, the acquisition of up to
40% of the "beneficial ownership" of such Equity Interests shall not constitute
a "Change of Control";
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing
 
 
L/C CREDIT AGREEMENT - Page 5

--------------------------------------------------------------------------------


 
 
body on the first day of such period, (ii) whose election or nomination to that
board or equivalent governing body was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (ii) and clause
(iii), any individual whose initial nomination for, or assumption of office as,
a member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or
 
(c)           any Person or two or more Persons, other than the Existing Owners,
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the Equity Interests of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such securities.
 
"Ciniza Refinery" means the refinery owned and operated by Western Refining
Southwest, Inc., located in or near Gallup, New Mexico.
 
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
"Code" means the Internal Revenue Code of 1986.
 
"Collateral" means all property and interests in property and proceeds thereof
now owned or hereafter acquired by the Borrower or any Guarantor and their
respective Subsidiaries in or upon which a Lien now or hereafter exists in favor
of the Administrative Agent, for the benefit of the Lender Secured Parties,
whether under this Agreement or under any other document executed by any such
Person and delivered to the Administrative Agent or any Secured Party.
 
"Collateral Documents" means, collectively, (a) the Security Agreements, each
Deposit Account Control Agreement, each Investment Account Control Agreement,
the Guaranties and all other security agreements, mortgages, deeds of trust,
patent and trademark assignments, lease assignments, guaranties and other
similar agreements executed by the Borrower, any Subsidiary, or any Guarantor in
favor of the Administrative Agent, for the benefit of the Lender Secured
Parties, now or hereafter delivered to the Administrative Agent or any Lender
Secured Parties pursuant to or in connection with the transactions contemplated
hereby, and all financing statements (or comparable documents now or hereafter
filed in accordance with the UCC or comparable law) against the Borrower, any
Subsidiary or any Guarantor, as debtor, in favor of the Administrative Agent,
for the benefit of the Lender Secured Parties, as secured party, and
 
 
L/C CREDIT AGREEMENT - Page 6

--------------------------------------------------------------------------------


 
 (b) any amendments, supplements, modifications, renewals, replacements,
consolidations, substitutions and extensions of any of the foregoing.
 
"Commitment" means, as to each Lender, its obligation to purchase participations
in L/C Obligations in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender's name on Schedule 2.01
or in the Assignment and Assumption or joinder agreement pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit A.
 
"Consolidated EBITDA" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense and (iv) other non-recurring expenses of the Borrower and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: all non-cash items
increasing Consolidated Net Income for such period.
 
If, since the beginning of any four fiscal quarter period for which Consolidated
EBITDA is being determined, the Borrower or a Subsidiary shall have consummated
an Acquisition, then Consolidated EBITDA for such period shall be calculated
giving pro forma effect to such Acquisition (including the revenues of the
properties acquired), as if such Acquisition had occurred on the first day of
such period.  Such pro forma adjustments shall be calculated in a manner
satisfactory to the Administrative Agent.
 
"Consolidated Interest Charges" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) the portion
of rent expense of the Borrower and its Subsidiaries with respect to such period
under capital leases that is treated as interest in accordance with GAAP, (c)
interest expense attributable to Synthetic Lease Obligations, and (d) cash
dividends paid to preferred stockholders under Section 7.06(c).
 
"Consolidated Interest Coverage Ratio" means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period; provided, however, that for the fiscal quarter ending September 30,
2008, the ratio shall be calculated for the period of two consecutive fiscal
quarters ending on such date, and for the fiscal quarter ending December 31,
2008, the ratio shall be calculated for the period of three consecutive fiscal
quarters ending on such date.
 
 
L/C CREDIT AGREEMENT - Page 7

--------------------------------------------------------------------------------


 
"Consolidated Leverage Ratio" means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
 
"Consolidated Net Income" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries as determined in accordance with GAAP (excluding extraordinary
gains and extraordinary losses) for that period; provided, that, there shall be
excluded from such net income (to the extent otherwise included therein) the
income (or loss) of any entity other than a Subsidiary in which the Borrower or
any Subsidiary has an ownership interest, except to the extent that any such
income has been actually received by the Borrower or such Subsidiary in the form
of cash dividends or similar cash distributions.
 
"Consolidated Senior Leverage Ratio" means, as of any date of determination, the
ratio of (a)(i) Consolidated Total Indebtedness as of such date less
(ii) Consolidated Subordinated Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four consecutive fiscal quarters most recently
ended.
 
"Consolidated Subordinated Indebtedness" means as of any date of determination,
Indebtedness of the Borrower and the Subsidiaries, on a consolidated basis,
which has been subordinated to the Obligations, the Revolver Indebtedness, and
the Term Loan Indebtedness in form and substance reasonably satisfactory to the
Administrative Agent.
 
"Consolidated Total Indebtedness" means, as of any date of determination,
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis, other
than (a) undrawn or unfunded amounts under letters of credit, surety bonds and
similar instruments, and (b) Indebtedness pursuant to Swap Contracts that have
not been closed out or terminated.
 
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.
 
"Control Agent" has the meaning set forth in the Intercreditor Agreement and the
L/C Intercreditor Agreement.
 
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
 
L/C CREDIT AGREEMENT - Page 8

--------------------------------------------------------------------------------


 
"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, plus (ii) 5.50%;
provided, however, (b) when used with respect to Letter of Credit Fees, a rate
equal to 5.50%.
 
"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the participations in L/C Obligations required to be funded by it hereunder
within one Business Day of the date required to be funded by it hereunder unless
such failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or unless such failure has been cured, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
 
"Deposit Account Control Agreement" means an agreement substantially in the form
of Annex G to the form of Security Agreement attached as Exhibit D hereto or any
other agreement in form and substance satisfactory to the Administrative Agent,
among a Loan Party, the Administrative Agent or the Control Agent, and a
Depository Bank.
 
"Depository Bank" means a bank, savings bank, savings and loan association,
credit union, trust company, or other depository institution that has entered
into a Deposit Account Control Agreement.
 
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, the Net Cash Proceeds of which are $1,000,000.00 or more.
 
"Dollar" and "$" mean lawful money of the United States.
 
"El Paso Refinery" means the refineries owned and operated by the Borrower
located at 6500 Trowbridge Drive, El Paso, Texas.
 
"Eligible Account Obligor" means, on any date, any Person obligated to pay a
Receivable (a) that is not the Borrower, a Subsidiary or an Affiliate of the
Borrower; (b) that has not filed for, and is not currently the object of, a
proceeding relating to its bankruptcy, insolvency, reorganization, winding-up or
composition or reorganization of debts; (c) that is in good standing with the
Borrower and its Subsidiaries and satisfies all applicable credit standards of
the Borrower and its Subsidiaries; and (d) for which not more than 50% of the
aggregate value of the Receivables of such account debtor have not been paid by
the date 30 days after the respective due dates therefor.
 
"Eligible Accounts Receivable" means, on any date, all Receivables denominated
in Dollars payable by Eligible Account Obligors, except:
 
(a)           billed Receivables that have not been paid by the date 30 days
after the respective due dates therefor;
 
 
L/C CREDIT AGREEMENT - Page 9

--------------------------------------------------------------------------------


 
(b)           any Receivable subject to any asserted defense, dispute, claim,
offset or counterclaim, unless (i) the applicable account debtor has entered
into an agreement acceptable to the Administrative Agent to waive the foregoing
rights, or (ii) with respect to any such Receivable, (A) Chevron U.S.A. Inc. or
Chevron Pipe Line Company (collectively, "Chevron") (or any Affiliate of
Chevron) is the applicable account debtor, (B) the Borrower's obligation to pay
for crude oil constitutes the applicable setoff, and (C) the Borrower's payment
obligation is fully secured by a Letter of Credit; provided that, if any such
defense, dispute, claim, offset or counterclaim is asserted with respect to such
Receivable in an amount equal to a sum certain, then such Receivable shall be an
Eligible Account Receivable to the extent the face amount thereof exceeds such
sum certain;
 
(c)           all Receivables from an account debtor from whom a check,
promissory note, draft, trade acceptance or other instrument for the payment (in
whole or in part) of money has been received, presented for payment and returned
uncollected for any reason;
 
(d)           all Receivables subject to any repurchase or return arrangement;
 
(e)           Receivables owed to a Loan Party by an Eligible Account Obligor,
the aggregate unpaid balance of which exceeds twenty percent (20%) of the
aggregate unpaid balance of all Receivables owed to the Loan Parties at such
time by all of the Loan Parties' account debtors, but only to the extent of such
excess;
 
(f)           all Receivables that are payable by their terms more than 30 days
from the respective invoice dates therefor;
 
(g)           any Receivable in which the Lenders do not have a valid and
perfected first priority security interest;
 
(h)           any Receivable of a Loan Party with respect to which any event
described in Sections 8.01(f) or (g) shall have occurred and be continuing;
 
(i)           Receivables with respect to which the account debtor is not a
Person resident in the United States;
 
(j)           Receivables with respect to which goods have been placed on
consignment, guaranteed sale or other terms by reason of which the payment by
the account debtor may be conditional;
 
(k)           Receivables with respect to which an invoice has not been sent
prior to the date of any Borrowing Base Report in which such Receivables are
included for purposes of calculation of the Borrowing Base;
 
(l)           Receivables which arise out of any contract or order which, by its
terms, forbids or makes void or unenforceable any assignment by the applicable
Loan Party to the Administrative Agent, for the benefit of the Lender Secured
Parties, of the Receivable arising with respect thereto;
 
 
L/C CREDIT AGREEMENT - Page 10

--------------------------------------------------------------------------------


 
(m)         Receivables evidenced by any instrument, unless such instrument has
been delivered to the Administrative Agent for the benefit of the Lender Secured
Parties;
 
(n)          Receivables if the Required Lenders believe, in the exercise of
their reasonable judgment, that the collection thereof is impaired or that the
receivable may not be paid by reason of the account debtor's inability to pay;
 
(o)          Receivables that are otherwise identified as unsatisfactory to the
Administrative Agent or the Required Lenders using reasonable business judgment;
and
 
(p)          Receivables owed by the government of the United States of America,
or any department, agency, public corporation, or other instrumentality thereof
that do not constitute Eligible U.S. Government Accounts Receivable; and
Receivables owed by any other Governmental Authority unless the Borrower has
satisfied the requirements of applicable law, including delivering documentation
satisfactory to the Administrative Agent, to effectuate the assignment of such
Receivables and establish the right of the Administrative Agent to enforce
payment directly against the account obligor.
 
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
 
"Eligible Cash" means cash held in a segregated restricted deposit account
maintained with and pledged to the Administrative Agent, for the benefit of the
Lender Secured Parties, as security for the Obligations, and in which the
Administrative Agent, for the benefit of the Lender Secured Parties, has a first
priority perfected security interest.
 
"Eligible In-Transit Crude Oil" means In-Transit Crude Oil that satisfies the
criteria set forth in the definition of Eligible Refinery Hydrocarbon Inventory
(other than the requirements as to location of such inventory) and, unless
otherwise agreed by the Administrative Agent: (a) the purchase price of which is
supported by a Letter of Credit, and (b) as to which the Administrative Agent
has received a third party agreement from the operator of the pipeline in form
satisfactory to the Administrative Agent; in each case valued at the lower of
cost (determined in accordance with GAAP on a FIFO basis) or market value, and
determined after, if required by the Administrative Agent, taking into account
transportation and handling charges that affect the value thereto as determined
by the Administrative Agent.
 
"Eligible Lubricants Inventory" means, at any date, the aggregate value (which
shall be the lower of cost (determined in accordance with GAAP on a FIFO basis)
or market value) of all readily marketable, saleable and useful Lubricants
(excluding (a) any and all Lubricants in which the Lenders do not have a valid
and perfected first priority security interest, except that such security
interest may be subject to statutory Liens in respect of First Purchase Crude
Payables that are not delinquent, (b) any and all Lubricants located on leased
premises or held by a bailee or otherwise subject to any third party interest,
with respect to which any landlord's waiver or other third party agreement
requested by the Administrative Agent or the Required Lenders shall not have
been furnished, and (c) Lubricants of any Subsidiary with respect to which any
event described in Section 8.01(f) or (g) shall have occurred and be
continuing), owned by the
 
 
L/C CREDIT AGREEMENT - Page 11

--------------------------------------------------------------------------------


 
Borrower or a Guarantor located at the Refineries or in the Albuquerque
Terminal, the Flagstaff Terminal, or at other terminals, storage tanks and lines
related thereto (including line fills but excluding basic sediment and water and
slop oil), bulk plants, service stations and cardlocks, in each case owned or
leased and operated by the Borrower or Guarantors, or at such other locations as
may be approved from time to time by the Administrative Agent, provided,
however, that such Lubricants are not obsolete, unsalable, damaged or otherwise
unfit for sale or further processing in the ordinary course of business or
otherwise unsatisfactory to the Administrative Agent or the Required Lenders
using reasonable business judgment.
 
"Eligible Refinery Hydrocarbon Inventory" means, at any date, the aggregate
value (which shall be the lower of cost (determined in accordance with GAAP on a
FIFO basis) or market value) of all readily marketable, saleable and useful
Petroleum Inventory (excluding any and all Petroleum Inventory (a) in which the
Lenders do not have a valid and perfected first priority security interest,
except that such security interest may be subject to statutory Liens in respect
of First Purchase Crude Payables that are not delinquent, (b) located on leased
premises (other than Petroleum Inventory at leased service stations and
cardlocks operated by the Borrower or one of the Guarantors), or held by a
bailee or otherwise subject to any third party interest with respect to which a
landlord's waiver or other third party agreement requested by the Administrative
Agent or the Required Lenders shall not have been furnished, (c) attributable to
any Subsidiary with respect to which any event described in Subsection 8.01(f)
or (g) shall have occurred and be continuing, or (d) that is in transit from
vendors or suppliers) owned by the Borrower or a Guarantor and located at the
Refineries or in the Albuquerque Terminal, the Flagstaff Terminal, or at other
terminals, field production tanks, storage tanks and lines related thereto
(including line fills but excluding basic sediment and water and slop oil), bulk
plants, service stations and cardlocks, in each case owned or leased and
operated by the Borrower or Guarantors, or at such other locations as may be
approved from time to time by the Administrative Agent; provided, that such
Petroleum Inventory is not obsolete, unsalable, damaged or otherwise unfit for
sale or further processing in the ordinary course of business or otherwise
unsatisfactory to the Administrative Agent or the Required Lenders using
reasonable business judgment.
 
"Eligible U.S. Government Accounts Receivable" means Eligible Accounts
Receivable owed by the government of the United States of America, or any
department, agency, public corporation, or other instrumentality thereof;
provided, that the requirement of acknowledgement by the government set forth in
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq.), and any steps necessary to perfect the Administrative Agent's Liens
therein and to give the Administrative Agent the right to collect such accounts,
have been complied with to the Administrative Agent's satisfaction with respect
to such accounts.
 
"Engagement Letter" means the letter agreement, dated as of June 27, 2008, among
the Borrower, Bank of America and Banc of America Securities LLC.
 
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including
 
 
L/C CREDIT AGREEMENT - Page 12

--------------------------------------------------------------------------------


 
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
 
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
 
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
"ERISA" means the Employee Retirement Income Security Act of 1974.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
"Event of Default" has the meaning specified in Section 8.01.
 
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the
 
 
L/C CREDIT AGREEMENT - Page 13

--------------------------------------------------------------------------------


 
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender's failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).
 
"Existing Owners" means those Persons who are owners of the Equity Interests of
RHC Holdings, L.P., as of May 31, 2007, members of their immediate families and
Persons (including trusts established for estate planning purposes) that are
Affiliates thereof.
 
"Existing Revolver Letters of Credit" means any letter of credit issued under
the Revolving Credit Agreement and deemed an L/C Extension hereunder and
included as part of the L/C Obligations pursuant to Section 2.03(n).
 
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
"Feedstocks" means all crude oil, natural gas liquids, and other Hydrocarbons
and ethanol, in so far as such Feedstocks are used or useful as fuel or in the
manufacture, processing, refining, or blending of Intermediate Products and
Refined Products at one or more Refineries.
 
"First Purchase Crude Payables" means the unpaid amount of any payable
obligation of the Borrower or any of its Subsidiaries related to the purchase of
Feedstocks by the Borrower or any of its Subsidiaries which are (in the
reasonable judgment of the Administrative Agent) secured by a statutory Lien,
which shall include but not be limited to the statutory Liens created under the
Laws of Texas, New Mexico, Wyoming, Kansas, and Oklahoma, to the extent such
payable obligation is not at the time of determination covered by a Letter of
Credit issued hereunder.
 
 
L/C CREDIT AGREEMENT - Page 14

--------------------------------------------------------------------------------


 
"Flagstaff Terminal" means the terminal in or near Flagstaff, Arizona, owned and
operated by Western Refining Terminals, Inc.
 
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each state
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
 
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
"Guarantee" means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if
 
 
L/C CREDIT AGREEMENT - Page 15

--------------------------------------------------------------------------------


 
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term "Guarantee" as a verb has a corresponding meaning.
 
"Guarantor" means each of Western Refining Company, L.P., a Delaware limited
partnership, Ascarate Group, LLC, a Delaware limited liability company, Ciniza
Production Company, a New Mexico corporation, Dial Oil Co., a New Mexico
corporation, Empire Oil Co., a California corporation, Giant, Western Refining
Southwest, Inc., an Arizona corporation (formerly known as Giant Industries
Arizona, Inc.), Giant Four Corners, Inc., an Arizona corporation, Western
Refining Terminals, Inc., an Arizona corporation (formerly known as Giant
Mid-Continent, Inc.), Western Refining Pipeline Company, a New Mexico
corporation (formerly known as Giant Pipeline Company), Giant Stop-N-Go of New
Mexico, Inc., a New Mexico corporation, Western Refining Yorktown, Inc., a
Delaware corporation (formerly known as Giant Yorktown, Inc.), Western Refining
Wholesale, Inc., an Arizona corporation (formerly known as Phoenix Fuel Co.,
Inc.), San Juan Refining Company, a New Mexico corporation, Western Refining GP,
LLC, a Delaware limited liability company, Western Refining LP, LLC, a Delaware
limited liability company, and each other Subsidiary that now or hereafter
executes a Guaranty pursuant to Section 6.12 hereof.
 
"Guaranty" means collectively, the Guaranty Agreements substantially in the form
of Exhibit E hereto executed by Subsidiaries of the Borrower in favor of the
Administrative Agent and the Lender Secured Parties, together with each other
guaranty and guaranty supplement delivered pursuant to this Agreement.
 
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
"Hydrocarbons" means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, and all other minerals.
 
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
L/C CREDIT AGREEMENT - Page 16

--------------------------------------------------------------------------------


 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           capital leases and Synthetic Lease Obligations;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Indemnitees" has the meaning specified in Section 10.04(b).
 
"Information" has the meaning specified in Section 10.07.
 
"Intercreditor Agreement" means that certain Intercreditor Agreement dated as of
May 31, 2007 by and among the Loan Parties, the Revolver Administrative Agent,
the Term Administrative Agent, and the Control Agent.
 
"Intermediate Products" means all Feedstocks that have been partially processed
or refined as isomerate, cat feed, gasoline components or naphtha.
 
"In-Transit Crude Oil" means crude oil purchased by the Borrower or a Guarantor,
for delivery to the Borrower or a Guarantor via pipeline from a vendor or
supplier.
 
"Inventory" means inventory as defined in the UCC, including goods intended for
sale, work in process, raw materials, and materials consumed in the Borrower's
and the Guarantor's business.
 
 
L/C CREDIT AGREEMENT - Page 17

--------------------------------------------------------------------------------


 
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of such Person.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
"Investment Account Control Agreement" means an agreement among a Securities
Intermediary holding a securities account for a Loan Party and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, evidencing that the Administrative Agent has "control" (as defined in the
UCC) of such securities account.
 
"IRS" means the United States Internal Revenue Service.
 
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
"Issuer Documents" means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower or any Subsidiary in favor of the L/C Issuer and
relating to any such Letter of Credit.
 
"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made.
 
"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
"L/C Intercreditor Agreement" means that certain L/C Intercreditor Agreement
substantially in the form of Exhibit F hereto dated as the date hereof among the
Administrative Agent, the Control Agent and the Loan Parties.
 
"L/C Issuer" means with respect to each Letter of Credit issued hereunder or, in
the case of Existing Revolver Letters of Credit, deemed issued hereunder, Bank
of America or such other Lender that has issued or agreed to issue, or, in the
case of Existing Revolver Letters of Credit, the deemed issuance hereunder of,
such Letter of Credit at the request of the Borrower and that is reasonably
acceptable to the Administrative Agent, in its capacity as the issuer of such
Letter of Credit, or any successor issuer of Letters of Credit hereunder.  The
commitment of each L/C Issuer (other than Bank of America) to issue Letters of
Credit hereunder may be limited to an
 
 
L/C CREDIT AGREEMENT - Page 18

--------------------------------------------------------------------------------


 
aggregate maximum amount for all such Letters of Credit issued, or deemed
issued, by such L/C Issuer that is less than the Aggregate Commitments, as may
be agreed between the Borrower and such L/C Issuer.  As used herein, the term
"the L/C Issuer" shall mean "each L/C Issuer" or "the applicable L/C Issuer," as
the context may require.
 
"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.
 
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
"Lender" has the meaning specified in the introductory paragraph hereto.
 
"Lender Secured Parties" means the Lenders, the L/C Issuer and the
Administrative Agent.
 
"Lenders" means the Lenders.
 
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time designate by notice to the
Borrower and the Administrative Agent.
 
"Letter of Credit" means any standby letter of credit issued or deemed issued
hereunder.
 
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
"Letter of Credit Expiration Date" means the day that is 60 days past the
Maturity Date (or if such date is not a Business Day, the next preceding
Business Day).
 
"Letter of Credit Fee" has the meaning specified in Section 2.03(i).
 
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or
 
 
L/C CREDIT AGREEMENT - Page 19

--------------------------------------------------------------------------------


 
other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
"Loan Documents" means this Agreement, each Issuer Document, the Collateral
Documents, the Intercreditor Agreement, the L/C Intercreditor Agreement and the
Engagement Letter.
 
"Loan Parties" means, collectively, the Borrower, each Guarantor and each
Subsidiary that has executed a Collateral Document; and each individually, a
"Loan Party".
 
"Lubricants" means Inventory consisting of motor oil, hydraulic oil, gear oil,
cutting oil, grease, and various chemicals and solvents of a similar nature
valued at the lower of cost or market prices.  For avoidance of doubt,
Lubricants are not Feedstocks, Intermediate Products or Refined Products.
 
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries, taken as a whole; (b) a material impairment of the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party, or (ii) the perfection or priority of any Lien guaranteed
under any of the Collateral Documents.
 
"Maturity Date" means June 30, 2009.
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
 
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
"Net Cash Proceeds" means with respect to any Disposition by the Borrower or any
Subsidiary, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such Disposition (including any cash received by way
of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such Disposition (other than
Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket expenses incurred by any Loan Party or any Subsidiary in
connection with such transaction and (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant transaction as a
result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such transaction, the
aggregate amount of such excess shall constitute Net Cash Proceeds.
 
 
L/C CREDIT AGREEMENT - Page 20

--------------------------------------------------------------------------------


 
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising, including, without limitation,
the L/C Obligations, including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
"Outstanding Amount" means with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
 
"Participant" has the meaning specified in Section 10.06(d).
 
"PBGC" means the Pension Benefit Guaranty Corporation.
 
"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
"Permitted Joint Venture" means any Person (other than a Subsidiary) in which
the Borrower owns (including ownership through its Subsidiaries) Equity
Interests representing less than 100% of the total outstanding Equity Interests
of such Person, provided that such Person is engaged only in the businesses that
are permitted for the Borrower and its Subsidiaries pursuant to Section 7.07.
 
 
L/C CREDIT AGREEMENT - Page 21

--------------------------------------------------------------------------------


 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
"Petroleum Inventory" means Inventory consisting of refined petroleum products,
crude oil, condensate, natural gas liquids, liquefied petroleum gases, asphalt
or any blend thereof.
 
"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
"Platform" is defined in Section 6.02 hereof.
 
"Preferred Eligible Account Obligor" means any Person (a) from which the
Eligible Accounts Receivables are fully supported by a standby letter of credit
issued by a commercial bank organized under the laws of the United States the
long-term, non-credit enhanced senior unsecured debt of which is rated "A2/A" or
better by Moody's and S&P, respectively, or (b) that is a major international
company the long-term, non-credit enhanced senior unsecured debt of which is
rated "A2/A" or better by Moody's and S&P, respectively, or a wholly-owned
Subsidiary of such company whose obligations are guaranteed by such company.
 
"Property" means the Refineries and the real estate upon which the Refineries
are located, other real estate owned by one or more Loan Parties, and the
interests in real property created by easements or rights of way in favor of any
Loan Party, together with all Loan Parties' interests in the improvements
thereon, the fixtures and equipment located thereon or located elsewhere and
used in the Borrower's and its Subsidiaries' business.
 
"Public Lender" has the meaning specified in Section 6.02.
 
"Receivables" means, as to the Borrower or any of its Subsidiaries (other than
"inactive" Subsidiaries), all accounts receivable, whether billed or unbilled,
arising out of the sale of inventory in the ordinary course of business.
 
"Refined Products" means all gasoline, diesel, aviation fuel, fuel oil, propane,
ethanol, transmix, and other products processed, refined or blended from
Feedstocks and Intermediate Products.
 
"Refineries" means, collectively, the Bloomfield Refinery, the Ciniza Refinery,
the El Paso Refinery and the Yorktown Refinery.  The term "Refineries" shall
also include any refinery acquired by the Borrower or a Subsidiary of the
Borrower after the Closing Date.
 
"Register" has the meaning specified in Section 10.06(c).
 
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates; and "Related Party" means any one of the
foregoing.
 
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
 
L/C CREDIT AGREEMENT - Page 22

--------------------------------------------------------------------------------


 
"Request for Credit Extension" means a Letter of Credit Application.
 
"Required Lenders" means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, Lenders holding in the aggregate more than
50% of the Total Outstanding Amount (with the aggregate amount of each Lender's
risk participation and funded participation in L/C Obligations being deemed
"held" by such Lender for purposes of this definition); provided, that the
Commitment of, and the portion of the Total Outstanding Amount held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
 
"Required Regulatory Capital Expenditures" means Capital Expenditures required
by any Governmental Authority.
 
"Responsible Officer" means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
vice president of a Loan Party.  Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.  With respect to documents
delivered pursuant to Article IV, the term "Responsible Officer" shall also
include the chief administrative officer of the Borrower.
 
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower's stockholders, partners or members (or
the equivalent Person thereof), or any option, warrant or other right to acquire
any such dividend or other distribution or payment.
 
"Revolver Administrative Agent" means Bank of America in its capacity as
administrative agent for the lenders under the Revolver Loan Documents (together
with any successor thereto in such capacity).
 
"Revolver Collateral Documents" means the "Collateral Documents" under, and as
defined in, the Revolving Credit Agreement.
 
"Revolver Indebtedness" means Indebtedness under the Revolving Credit Agreement
and all refinancings, renewals and extensions thereof that are permitted by
Section 7.03(k).
 
"Revolver Liens" means Liens granted under the Revolver Collateral Documents to
secure the "Obligations", as defined in the Revolving Credit Agreement.
 
"Revolver Loan Documents" means the "Loan Documents" under, and as defined in,
the Revolving Credit Agreement, and any documents governing refinancings,
renewals and
 
 
L/C CREDIT AGREEMENT - Page 23

--------------------------------------------------------------------------------


 
 extensions of the Indebtedness under the Revolving Credit Agreement that are
permitted by Section 7.03(k).
 
"Revolver Priority Collateral" shall have the meaning set forth in the
Intercreditor Agreement.  After repayment of the obligations under the Term Loan
Credit Agreement and release of the Liens securing same, the term "Revolver
Priority Collateral" shall mean all Collateral.
 
"Revolver Refinancing Indebtedness" has the meaning set forth in
Section 7.03(k).
 
"Revolving Credit Agreement" means that certain Revolving Credit Agreement dated
as of May 31, 2007, among the Borrower, as borrower, Bank of America, as
administrative agent, and the financial institutions parties thereto.
 
"Revolving Lenders" means "Lenders" under, and as defined in, the Revolving
Credit Agreement.
 
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc. and any successor thereto.
 
"San Juan" means San Juan Refining Company, a New Mexico corporation.
 
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
"Securities Intermediary" means Bank of America, N.A. and any other Person
(including a bank or broker) that maintains a securities account for the
Borrower in which a security interest has been created in favor of the
Administrative Agent for the benefit of the Lender Secured Parties to secure the
Obligations, and that has entered into an Investment Account Control Agreement.
 
"Security Agreements" means, collectively, each Security Agreement substantially
in the form of Exhibit D hereto, executed by the Borrower and each Subsidiary in
favor of the Administrative Agent, for the benefit of the Lender Secured
Parties, as renewed, extended, amended or restated from time to time.
 
"Solvent" means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the total amount of such Person's
liabilities (including contingent liabilities), (b) the present fair saleable
value of all of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person's
ability to pay as such debts and liabilities mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person's property would constitute unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and
 
 
L/C CREDIT AGREEMENT - Page 24

--------------------------------------------------------------------------------


 
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
"Statoil" means Statoil Marketing & Trading (US) Inc.
 
"Statoil Commingled Inventories" means the commingled product or mass resulting
from the commingling (whether by blending, mixing, processing or otherwise) of
Eligible Refinery Hydrocarbon Inventory with crude oil supplied by Statoil and
that constitutes "Commingled Inventories" within the meaning of the Statoil
Intercreditor Agreement.  For purposes of calculation of the Borrowing Base, the
value of Statoil Commingled Inventories shall be equal to the product obtained
by multiplying (x) the applicable quantities of Statoil Commingled Inventories
(measured in Barrels in accordance with the Statoil Purchase Agreement) by
(y) the lowest price per Barrel of the lowest priced crude oil (using the lower
of cost or market value) included in Statoil Commingled Inventories.  For
purposes of clarity, the "lowest price" shall be the absolute lowest figure and
not the average of applicable prices during the applicable time period.
 
"Statoil Intercreditor Agreement" means that certain Intercreditor Agreement
dated as of February 9, 2004 between Statoil and the Administrative Agent.  As
used in the Statoil Intercreditor Agreement, the term "Inventory Component of
the Borrowing Base" means Inventory included in the Borrowing Base.
 
"Statoil Purchase Agreement" means that certain Crude Oil Purchase/Sale
Agreement 2004/2008 between Statoil and Western Refining Yorktown, Inc., as
amended by amendment dated December 8, 2004 and as the same may be further
amended in compliance with the terms of this Agreement.
 
"Statoil Segregated Inventories" means crude oil supplied by Statoil to Western
Refining Yorktown, Inc. pursuant to the Statoil Purchase Agreement that
constitutes segregated, identifiable Statoil Inventories within the meaning of
the Statoil Intercreditor Agreement.  Statoil Segregated Inventories shall at
all times be excluded from Eligible Refinery Hydrocarbon Inventory for purposes
of calculation of the Borrowing Base, but may otherwise be included within the
Collateral (subject to the terms of the Statoil Intercreditor Agreement).
 
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index
 
 
L/C CREDIT AGREEMENT - Page 25

--------------------------------------------------------------------------------


 
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
"Master Agreement"), including any such obligations or liabilities under any
Master Agreement.
 
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).
 
"Synthetic Lease Obligation" means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
"Term Administrative Agent" means Bank of America in its capacity as
administrative agent for the lenders under the Term Loan Documents (together
with any successor thereto in such capacity).
 
"Term Collateral Documents" means the "Collateral Documents" under, and as
defined in, the Term Loan Credit Agreement.
 
"Term Loan Credit Agreement" means that certain Term Loan Credit Agreement dated
as of May 31, 2007, among the Borrower, as borrower, Bank of America, as
administrative agent, and the financial institutions parties thereto.
 
"Term Loan Documents" means the "Loan Documents" under, and as defined in, the
Term Loan Credit Agreement, and any documents governing refinancings, renewals
and extensions of the Indebtedness under the Term Loan Credit Agreement that are
permitted by Section 7.03(b).
 
 
L/C CREDIT AGREEMENT - Page 26

--------------------------------------------------------------------------------


 
 
"Term Loan Indebtedness" means Indebtedness under the Term Loan Credit Agreement
and all refinancings, renewals and extensions thereof that are permitted by
Section 7.03(b) .
 
"Term Loan Maximum Amount" means the outstanding Indebtedness under the Term
Loan Credit Agreement plus $100,000,000.
 
"Term Priority Collateral" shall have the meaning set forth in the Intercreditor
Agreement.
 
"Term Priority Liens" means the Liens of the Term Administrative Agent on the
Term Priority Collateral pursuant to the Term Collateral Documents.
 
"Term Refinanced Indebtedness" has the meaning set forth in Section 7.03(b).
 
"Term Refinancing Indebtedness" has the meaning set forth in Section 7.03(b).
 
"Terminal" means the Flagstaff Terminal, the Albuquerque Terminal and all other
finished product, asphalt, crude oil, and other storage terminals, tanks and
lines and facilities related thereto owned or leased by the Borrower and its
Subsidiaries, in each case not located on Refinery premises.
 
"Threshold Amount" means $50,000,000.
 
"Total Aggregate Commitments" means the Aggregate Commitments hereunder and the
"Aggregate Commitments" under the Revolving Credit Agreement.
 
"Total Outstanding Amount" means, on any date, the aggregate Outstanding Amounts
of all L/C Obligations on such date.
 
"UCC" means the Uniform Commercial Code, including each such provision as it may
subsequently be renumbered, as enacted in the State of New York or other
applicable jurisdiction, as amended at the time in question.
 
"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
"United States" and "U.S." mean the United States of America.
 
"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).
 
"Yorktown Refinery" means the refinery located in or near Yorktown, Virginia,
and the land and other real estate appurtenant thereto, owned and operated by
Western Refining Yorktown, Inc.
 
 
L/C CREDIT AGREEMENT - Page 27

--------------------------------------------------------------------------------


 
1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words "include," "includes" and "including" shall be deemed
to be followed by the phrase "without limitation." The word "will" shall be
construed to have the same meaning and effect as the word "shall."  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person's successors and assigns,
(iii) the words "herein," "hereof" and "hereunder," and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03        Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent,
 
 
L/C CREDIT AGREEMENT - Page 28

--------------------------------------------------------------------------------


 
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided, that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
 
1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
ARTICLE II
 
THE COMMITMENTS AND L/C CREDIT EXTENSIONS
 
2.01        Reserved.
 
2.02        Reserved.
 
 
L/C CREDIT AGREEMENT - Page 29

--------------------------------------------------------------------------------


 
 
2.03        Letters of Credit.
 
(a)            The Letter of Credit Commitment.
 
(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Maturity Date, to issue Letters of Credit for the
account of the Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided, that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Outstanding Amount shall not exceed the lesser of (I) the Aggregate
Commitments and (II) the Borrowing Base, and any Lender's Applicable Percentage
of the Outstanding Amount of all L/C Obligations shall not exceed the lesser of
(I) such Lender's Commitment and (II) such Lender's Applicable Percentage of the
Borrowing Base.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Notwithstanding the foregoing, no L/C Issuer
shall make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in, any Letter of Credit if as of the
date of such L/C Credit Extension, the Administrative Agent shall not have
received a copy of the Letter of Credit Application for such L/C Credit
Extension and such L/C Issuer shall not have obtained confirmation from the
Administrative Agent that such L/C Credit Extension is permitted
hereunder.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower's ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
 
(ii)           The L/C Issuer shall not issue any Letter of Credit, if:
 
(A)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date; or
 
(C)           Total Outstandings under the Revolving Credit Agreement (as such
term is defined therein), after giving effect to the making of any loans, or the
issuance of any letters of credit, thereunder on the applicable
 
 
L/C CREDIT AGREEMENT - Page 30

--------------------------------------------------------------------------------


 
date of determination, shall be less than $680,000,000, provided, however, if
the Letter of Credit requested is in an amount greater than the Availability
under the Revolving Credit Agreement (as such term is defined therein), after
giving effect to the making of any loans, or the issuance of any letters of
credit, thereunder on the applicable date of determination, but less than
Availability hereunder, this subsection (C) shall not apply.
 
(iii)         The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;
 
(C)           such Letter of Credit is to be denominated in a currency other
than Dollars;
 
(D)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(E)           a default of any Lender's obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the L/C Issuer's risk with respect to
such Lender.
 
(iv)         The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)          The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary
 
 
L/C CREDIT AGREEMENT - Page 31

--------------------------------------------------------------------------------


 
of such Letter of Credit does not accept the proposed amendment to such Letter
of Credit.
 
(vi)                      The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term "Administrative
Agent" as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
 
(b)            Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) the purpose and nature of the requested Letter of Credit;
and (H) such other matters as the L/C Issuer may require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
(ii)          Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the
 
 
L/C CREDIT AGREEMENT - Page 32

--------------------------------------------------------------------------------


 
 
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject (i) to the
receipt by the L/C Issuer of confirmation from the Administrative Agent that
such L/C Credit Extension is permitted hereunder and (ii) to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or a Subsidiary thereof) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer's usual and customary business practices.  Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender's Applicable Percentage times the amount of such Letter of Credit.
 
(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
"Auto-Extension Letter of Credit"); provided, that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the "Non-Extension Notice Date") in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.
 
(iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
 
L/C CREDIT AGREEMENT - Page 33

--------------------------------------------------------------------------------


 
(c)            Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
fifth Business Day after the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an "Honor Date"), the Borrower agrees to
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing.  If the Borrower fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the "Unreimbursed
Amount"), and the amount of such Lender's Applicable Percentage thereof.  Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided, that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
(ii)          Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent's Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made an L/C Advance to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.
 
(iii)         With respect to any Unreimbursed Amount, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount, which L/C Borrowing (and any related L/C Advance) shall
be due and payable (together with interest) on the fifth Business Day after the
applicable Honor Date and shall bear interest at (i) from the Honor Date through
such fifth Business Day, a rate equal to (x) the Base Rate plus 3.50% and
(ii) after such fifth Business Day, the Default Rate.  In such event, each
Lender's payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
 
(iv)         Until each Lender funds its L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender's Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
 
(v)          Each Lender's obligation to make L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or
 
 
L/C CREDIT AGREEMENT - Page 34

--------------------------------------------------------------------------------


 
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing.  No such making of an L/C Advance shall relieve
or otherwise impair the obligation of the Borrower to reimburse the L/C Issuer
for the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
 
(vi)         If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
 
(d)            Repayment of Participations.
 
(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender's L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lenders' L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 
 
L/C CREDIT AGREEMENT - Page 35

--------------------------------------------------------------------------------


 
(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)          the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuer.  Each Lender and the Borrower agrees that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of
 
 
L/C CREDIT AGREEMENT - Page 36

--------------------------------------------------------------------------------


 
 
any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower's pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer's willful misconduct or gross negligence or
the L/C Issuer's willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 
(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing which has not
been repaid on or prior to the fifth Business Day following the Honor Date in
respect thereof, or (ii) if, as of the Maturity Date, any L/C Obligation for any
reason remains outstanding, the Borrower agrees that in each case, the Borrower
shall immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  Sections 2.05 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder.  For purposes of this
Section 2.03, Section 2.05 and Section 8.02(c), "Cash Collateralize" means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash
or deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders).  Derivatives of such term have
corresponding meanings.  The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
 
 
L/C CREDIT AGREEMENT - Page 37

--------------------------------------------------------------------------------


 
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.
 
(h)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Revolver Letter of Credit), the rules
of the ISP shall apply to each Letter of Credit.
 
(i)           Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the "Letter of Credit Fee") for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with
Section 1.06.  Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
 
(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower agrees to pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Engagement Letter (or otherwise agreed between the
Borrower and the L/C Issuer), computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears, and due and payable
on the tenth Business Day after the end of each March, June, September and
December in respect of the most recently ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower agrees to pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
 
(k)          L/C Issuer Reporting Requirements.  Each L/C Issuer shall, no later
than the last Business Day of each month, provide to the Administrative Agent a
schedule of the Letters of Credit issued (or deemed issued) by such L/C Issuer,
such schedule to be in form and substance reasonably satisfactory to the
Administrative Agent, showing the date
 
 
L/C CREDIT AGREEMENT - Page 38

--------------------------------------------------------------------------------


 
of issuance (or deemed issuance) of each Letter of Credit, the account party,
the original face amount (if any), the expiration date, and the reference number
of any Letter of Credit outstanding at any time during such month, and showing
the aggregate amount (if any) payable by the Borrower to such L/C Issuer during
such month pursuant to Section 2.03(j).
 
(l)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower's business derives substantial benefits from the
businesses of such Subsidiaries.
 
(m)         Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(n)          Existing Revolver Letters of Credit.  Subject to the terms
contained herein and upon the written request of the Borrower, any Existing
Revolver Letter of Credit shall be deemed, from and after the date of such
notice, to be a Letter of Credit issued hereunder on the date of such notice for
all purposes, provided, that no such Existing Revolver Letter of Credit shall be
deemed to have been issued hereunder if, after giving effect thereto, the Total
Outstanding Amount shall exceed the lesser of (A) the Aggregate Commitments and
(B) the Borrowing Base.  Any Existing Revolver Letter of Credit so deemed to
have been issued hereunder shall be deemed to have been issued pursuant hereto
on the date of the notice referred to above and shall from and after such date
be subject to and governed by the terms and conditions hereof.
 
2.04        Reserved.
 
2.05        Prepayments.
 
(a)           Reserved.
 
(b)           Reserved.
 
(c)           If for any reason the Total Outstanding Amount at any time exceeds
the Aggregate Commitments then in effect, the Borrower agrees to immediately
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess.
 
(d)           If for any reason the Total Outstanding Amount at any time exceeds
the Borrowing Base then in effect, the Borrower agrees to immediately Cash
Collateralize the L/C Obligations in accordance with Section 2.14(c) hereof.
 
2.06        Termination or Reduction of Commitments.  The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided, that
(a) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the
 
L/C CREDIT AGREEMENT - Page 39

--------------------------------------------------------------------------------


 
 
date of termination or reduction, (b) any such partial reduction shall be in an
aggregate amount of $10,000,000, or any whole multiple of $1,000,000 in excess
thereof and (c) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto, the Total Outstanding Amount would
exceed the Aggregate Commitments.  The Administrative Agent will promptly notify
the Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.
 
2.07        Reserved.
 
2.08        Interest.
 
(a)           Reserved.
 
(b)           (i)           Reserved.
 
(ii)           If any amount (other than Unreimbursed Amounts, L/C Borrowings
and L/C Advances, which shall be governed by Section 2.03(c)(iii) and Letter of
Credit Fees which shall be governed by Section 2.03(c)(i)) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations (other than Unreimbursed Amounts, L/C Borrowings and L/C
Advances, which shall be governed by Section 2.03(c)(iii) and Letter of Credit
Fees which shall be governed by Section 2.03(c)(i)) hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
 
(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.09        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
 
(a)           Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the
 
 
L/C CREDIT AGREEMENT - Page 40

--------------------------------------------------------------------------------


 
Aggregate Commitments exceed the Total Outstanding Amount.  The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each fiscal
quarter of the Borrower, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period.  The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
 
(b)           Other Fees.
 
(i)           The Borrower agrees to pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Engagement Letter.  Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
 
(ii)           The Borrower agrees to pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10        (a) Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.  All computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each L/C Borrowing for the day on which the L/C
Borrowing is made, and shall not accrue on an L/C Borrowing, or any portion
thereof, for the day on which the L/C Borrowing or such portion is paid,
provided, that any L/C Borrowing or L/C Advance that is repaid on the same day
on which it is made shall, subject to Section 2.12(a), bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII.  The
 
 
L/C CREDIT AGREEMENT - Page 41

--------------------------------------------------------------------------------


 
Borrower's obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.
 
2.11        Evidence of Debt.  The L/C Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the L/C Credit Extensions
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligations of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
 
2.12        Payments Generally; Administrative Agent's Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b)          (i)            Reserved.
 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent,
 
 
L/C CREDIT AGREEMENT - Page 42

--------------------------------------------------------------------------------


 
 
at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Reserved.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to fund any such participation or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so purchase its participation
or to make its payment under Section 10.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any participation in any Letter of Credit in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any participation in any Letter of
Credit in any particular place or manner.
 
2.13        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
the participations in L/C Obligations held by it resulting in such Lender's
receiving payment of a proportion of the aggregate amount of such participations
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amounts
owing them, provided, that:
 
(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation or
subparticipations in L/C Obligations to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with
 
 
L/C CREDIT AGREEMENT - Page 43

--------------------------------------------------------------------------------


 
respect to such participation as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.
 
2.14        Borrowing Base Determinations; Mandatory Prepayments.
 
(a)           Borrowing Base Determination.  The Borrowing Base shall be
determined (i) as of the 15th day of each month and on the last day of each
month at all times during which the Aggregate Availability equals or exceeds
fifteen percent (15%) of the Total Aggregate Commitments in effect at such time,
and (ii) weekly on the last Business Day of each week at all times during which
the Aggregate Availability is less than fifteen percent (15%) of the Total
Aggregate Commitments in effect at such time, in either case by reference to the
Borrowing Base Report delivered by the Borrower to the Administrative Agent
pursuant to Section 6.02(g).  The Borrowing Base shall be subject to adjustment
based upon the results of a field audit pursuant to Section 6.10(b).  The
Borrowing Base shall be equal to the sum of (A) 95% of Eligible U.S. Government
Accounts Receivable; plus (B) 90% of Eligible Accounts Receivable (other than
Eligible U.S. Government Accounts Receivable) from Preferred Eligible Account
Obligors; plus (C) 85% of Eligible Accounts Receivable (other than Eligible U.S.
Government Accounts Receivable) from Eligible Account Obligors other than
Preferred Eligible Account Obligors; plus (D) 85% of Eligible Refinery
Hydrocarbon Inventory (except for (1) Eligible Refinery Hydrocarbon Inventory at
the Borrower's and its Subsidiaries' service stations and cardlocks, and
(2) Statoil Commingled Inventories), plus (E) 50% of Eligible Refinery
Hydrocarbon Inventory at the Borrower's and the Guarantors' service stations and
cardlocks; plus (F) 60% of the Lenders' pro rata share of the Statoil Commingled
Inventories; plus (G) 50% of the Eligible Lubricants Inventory; plus (H) 80% of
Eligible In-Transit Crude Oil; plus (I) at the option of the Borrower, 100% of
Eligible Cash; minus (J) 100% of First Purchase Crude Payables and minus (K) the
Total Outstandings as defined in the Revolving Credit Agreement.
 
(b)           Additional Limitations.  Notwithstanding the foregoing, the dollar
amount of the Borrowing Base comprised of (i) Eligible Refinery Hydrocarbon
Inventory set forth in clause (a)(D) above and (ii) Eligible In-Transit Crude
Oil set forth in clause (a)(H) above shall not, in the aggregate, exceed 80% of
the Borrowing Base.  For purposes of clarity, it is understood that the term
"Borrowing Base" as used in the preceding sentence means the Borrowing Base as
calculated pursuant to Section 2.14(a), even if the Borrowing Base as so
calculated is greater than the Aggregate Commitments (provided, that, it is
hereby noted that nothing in this Section 2.14(b) is intended to alter
Section 2.03, which provides that the Outstanding Amount of L/C Obligations may
never exceed the current Borrowing Base).
 
(c)           Mandatory Prepayments if the Total Outstanding Amount exceeds the
Borrowing Base.  If on any date, the Total Outstanding Amount exceeds the
Borrowing Base, the Borrower agrees to immediately Cash Collateralize the
outstanding Letters of Credit on such date in an amount equal to the amount by
which such Total Outstanding Amount exceeds the Borrowing Base, provided,
however, to the extent that the Total Outstandings under the Revolving Credit
Agreement exceed the Borrowing Base thereunder and a mandatory prepayment is
required pursuant to Section 2.14(c) of the
 
 
L/C CREDIT AGREEMENT - Page 44

--------------------------------------------------------------------------------


 
Revolving Credit Agreement, the Borrower shall first make such prepayment as
required thereunder, provided, further, to the extent that the Total Outstanding
Amount exceeds the Borrowing Base immediately after such prepayment, the
Borrower shall Cash Collateralize such excess in accordance with this Section.
 
(d)           Borrowing Base Determination and Mandatory Prepayments upon
Disposition of Borrowing Base Assets.  In the event of a Disposition of
Borrowing Base Assets permitted by Section 7.05(a)(viii), if the amount of Net
Cash Proceeds of such Disposition, when added to the Net Cash Proceeds of all
other such Dispositions of Borrowing Base Assets received by the Borrower and
its Subsidiaries after the Closing Date during any calendar year, exceed
$30,000,000, then at the time of receipt of such Net Cash Proceeds of such
Disposition the Borrower shall deliver to the Administrative Agent a Borrowing
Base Report prepared taking into account such Disposition and shall provide such
Cash Collateral, if any, as may be required by Section 2.14(c).
 
(e)           Miscellaneous.  No corresponding reduction in the Commitments
shall be required by reason of prepayments pursuant to this Section 2.14.
 
2.15        Security.  All Obligations of the Borrower and the Guarantors shall
be secured in accordance with the Collateral Documents.
 
2.16        Increase in Commitments to $200,000,000.
 
(a)           Request for Increase.  Provided that the Aggregate Commitments
under this Agreement as of the Closing Date are less than $200,000,000, and
provided there exists no Default, upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may request an increase in the
Aggregate Commitments by an amount (for all such requests) which, when taken
together with the existing Commitments as of the date of such request, shall not
exceed $200,000,000; provided, that any such request for an increase shall be in
a minimum amount of $5,000,000.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond.
 
(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, the amount of the increase to which it
agrees.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.
 
(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders'
responses to each request made hereunder.  Subject to the approval of the
Administrative Agent and the L/C Issuer (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
 
(d)           Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower
 
 
L/C CREDIT AGREEMENT - Page 45

--------------------------------------------------------------------------------


 
shall determine the effective date (the "Increase Effective Date") and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.
 
(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.16, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(B) no Default exists.
 
(f)           Conflicting Provisions.  This Section shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01        Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided, that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including
 
 
L/C CREDIT AGREEMENT - Page 46

--------------------------------------------------------------------------------


 
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate
 
 
L/C CREDIT AGREEMENT - Page 47

--------------------------------------------------------------------------------


 
to the effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv)          any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(f)           Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided, that the
Borrower, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.
 
3.02        Reserved.
 
3.03        Reserved.
 
3.04        Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or the L/C Issuer;
 
(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit, or change the basis of taxation of payments
to such Lender or the L/C Issuer in respect thereof (except for Indemnified
Taxes or Other Taxes
 
 
L/C CREDIT AGREEMENT - Page 48

--------------------------------------------------------------------------------


 
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the L/C Issuer); or
 
(iii)          impose on any Lender or the L/C Issuer any other condition, cost
or expense affecting this Agreement or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or the L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the L/C Issuer, the Borrower
agrees to pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender's or the L/C Issuer's holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender's or the L/C Issuer's capital or on the capital of
such Lender's or the L/C Issuer's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or participations in Letters of
Credit held by such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender's or
the L/C Issuer's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the L/C Issuer's policies and the
policies of such Lender's or the L/C Issuer's holding company with respect to
capital adequacy), then from time to time the Borrower agrees to pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender's or the L/C
Issuer's holding company for any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower agrees to pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender's or the L/C Issuer's
right to demand such compensation, provided, that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or the L/C
Issuer's
 
 
L/C CREDIT AGREEMENT - Page 49

--------------------------------------------------------------------------------


 
 
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)           Reserved.
 
3.05        Reserved.
 
3.06        Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, then such Lender shall use reasonable
efforts to designate a different Lending Office for funding or booking its
participations hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 3.01 or 3.04, as the case may be, in the future and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 the Borrower may replace such Lender in accordance with
Section 10.13.
 
3.07        Survival.  All of the Borrower's obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO L/C CREDIT EXTENSIONS
 
4.01        Conditions to Effectiveness.  The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent:
 
(a)           The Administrative Agent's receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, and in the case of documents delivered by the Borrower,
each properly executed by a Responsible Officer of the Borrower, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:
 
(i)           executed counterparts of this Agreement;
 
 
L/C CREDIT AGREEMENT - Page 50

--------------------------------------------------------------------------------


 
(ii)           the Collateral Documents, executed by the Loan Parties party
thereto in appropriate form for recording, where necessary, granting Liens in
the Collateral owned by the Borrower and its Subsidiaries, together with:
 
(A)           such Lien searches as the Administrative Agent shall have
requested, and such termination statements or other documents as may be
necessary to confirm that the Collateral is subject to no Liens in favor of any
Persons (other than the Liens securing the Obligations and the Liens permitted
by Section 7.01); and
 
(B)           evidence that all other actions necessary or, in the opinion of
the Administrative Agent or the Lenders, desirable to perfect and protect such
Liens and the Administrative Agent's ability to preserve and protect its
interests in and access to the Collateral, have been taken;
 
(iii)           the L/C Intercreditor Agreement executed by each of the parties
thereto;
 
(iv)           an amendment to the Intercreditor Agreement executed by each of
the parties thereto;
 
(v)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is party;
 
(vi)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed;
 
(vii)          a legal opinion of Davis Polk & Wardwell, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender; and
 
(viii)         a Borrowing Base Certificate;
 
(b)           the conditions precedent set forth in Section 4.02(a) and (b)
shall have been satisfied;
 
(c)           any fees required to be paid on or before the Closing Date shall
have been paid; and
 
(d)           unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
to the extent invoiced prior to the Closing Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided,
 
 
L/C CREDIT AGREEMENT - Page 51

--------------------------------------------------------------------------------


 
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent).
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted, or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
4.02        Conditions to all L/C Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension is subject to the following
conditions precedent:
 
(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such L/C Credit
Extension, before and after giving effect to such L/C Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
 
(b)           No Default shall exist or would result from such proposed L/C
Credit Extension.
 
(c)           Both before and after giving effect to such L/C Credit Extension,
the Total Outstanding Amount shall not exceed the lesser of (i) the Aggregate
Commitments and (ii) the Borrowing Base.
 
(d)           The Administrative Agent and the L/C Issuer shall have received a
Request for Credit Extension in accordance with the requirements hereof.
 
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a), (b), and (c) have been satisfied on and as of the date of the
applicable L/C Credit Extension.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01        Existence, Qualification and Power; Compliance with Laws.  Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all
 
 
L/C CREDIT AGREEMENT - Page 52

--------------------------------------------------------------------------------


 
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
 
5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of such
Person's Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person, or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization or other action by, or notice to or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
 
5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, the legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.
 
5.05        Financial Statements; No Material Adverse Effect.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries, as applicable, as of the dates thereof and
their results of operations for the periods covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries,
as applicable, as of the dates thereof, including liabilities for taxes,
material commitments and Indebtedness.
 
(b)           The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of March 31, 2008, and the related consolidated statements of
income or operations, shareholders' equity and cash flows for the fiscal quarter
ended on such date (i) were prepared in accordance with GAAP consistently
applied throughout the period
 
 
L/C CREDIT AGREEMENT - Page 53

--------------------------------------------------------------------------------


 
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the periods covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.
 
(c)           Since the dates of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.
 
5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues (a) except as
disclosed on Schedule 5.06, that purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) that either individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.
 
5.07        No Default.  No Default exists or would be reasonably expected to
result from the incurring of any Obligations by the Borrower or from the grant
or perfection of the Liens of the Administrative Agent and the Lenders on the
Collateral.  Neither of the Borrower nor any of its Subsidiaries is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08        Ownership of Property; Liens.  The Borrower and each Subsidiary has
good record and indefeasible title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.
 
5.09        Environmental Compliance.  The Borrower and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof, the Borrower has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.10        Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
 
5.11        Taxes.  The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other
 
 
L/C CREDIT AGREEMENT - Page 54

--------------------------------------------------------------------------------


 
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.  Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.
 
5.12        ERISA Compliance.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification.  The Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.
 
(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability in excess of the
Threshold Amount; (iii) neither of the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither of the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither of the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
 
5.13        Subsidiaries; Equity Interests.  As of the Closing Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents, the
Revolver Collateral Documents and the Term Collateral Documents.  The Borrower
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.
 
 
L/C CREDIT AGREEMENT - Page 55

--------------------------------------------------------------------------------


 
5.14        Margin Regulations; Investment Company Act.
 
(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin
stock.  Following the application of the proceeds of each drawing under each
Letter of Credit, not more than 25% of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 7.01 or Section 7.05 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.01(e) will be margin stock.
 
(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an "investment company" under
the Investment Company Act of 1940.
 
5.15        Disclosure.  The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
5.16        Compliance with Laws.  The Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.17        Intellectual Property; Licenses, etc.  The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.  To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person.  No claim or
litigation regarding any of the foregoing is pending or, to the best
 
 
L/C CREDIT AGREEMENT - Page 56

--------------------------------------------------------------------------------


 
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.18        Solvency.  Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
 
5.19        Collateral Documents.
 
(a)           The provisions of each of the Collateral Documents are effective
to create in favor of the Administrative Agent, for the benefit of the Lender
Secured Parties, a legal, valid and enforceable (i) first priority security
interest in all right, title and interest of the Loan Parties in the Revolver
Priority Collateral described therein, pari passu with the Revolver Liens and
(ii) second priority security interest (subject only to the Term Priority Liens)
in all right, title and interest of the Loan Parties in the Term Priority
Collateral described therein, pari passu with the Revolver Liens, in each case,
subject to the terms and provisions of the Intercreditor Agreement and the L/C
Intercreditor Agreement.  Financing statements have been filed in the offices in
all of the jurisdictions listed in the schedules to each Security Agreement
executed by a Loan Party.
 
(b)           All representations and warranties of the Loan Parties contained
in the Collateral Documents are true and correct in all material respects.
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:
 
6.01        Financial Statements.  Deliver to the Administrative Agent, in form
and detail satisfactory to the Administrative Agent and the Required Lenders:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any "going concern" or like
qualification or exception or any qualification or exception as to the scope of
such audit; and
 
 
L/C CREDIT AGREEMENT - Page 57

--------------------------------------------------------------------------------


 
(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders' equity and cash flows for such fiscal
quarter and for the portion of the Borrower's fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, shareholders' equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
 
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
 
6.02        Certificates; Field Audits; Other Information.  Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements;
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;
 
(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors or audit committee of the
board of directors (or comparable board or committee) of any Loan Party by
independent accountants in connection with the accounts or books of such Loan
Party, or any audit of any of them;
 
(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders, partners or members of any Loan Party, and copies of all
annual, regular, periodic and special reports and registration statements which
any Loan Party may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
 
(e)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not
 
 
L/C CREDIT AGREEMENT - Page 58

--------------------------------------------------------------------------------


 
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;
 
(f)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
 
(g)           a Borrowing Base Report certified by a Responsible Officer of the
Borrower as fairly presenting the Eligible Refinery Hydrocarbon Inventory,
Eligible Accounts Receivable, Statoil Commingled Inventories, Eligible
Lubricants Inventory and Eligible In-Transit Crude Oil (and, if applicable,
Eligible Cash) as of the 15th day or the last day of the relevant month, as
applicable, and, if requested by the Administrative Agent or any Lender, a
listing and aging of Eligible Accounts Receivable by counterparty, and a
schedule of inventory volumes and market rates (with sources); provided, that if
Aggregate Availability is less than fifteen percent (15%) of the Total Aggregate
Commitments then in effect, the Borrower shall deliver such report and
information weekly, in each case as set forth in clauses (A) or (B) below, as
applicable:
 
(A)           Semi-Monthly Reporting.  The Borrower shall deliver a Borrowing
Base Report within 12 Business Days following the 15th day and the last day of
each month, unless clause (B) below applies.  Each semi-monthly Borrowing Base
Report shall be prepared as of the 15th day or the last day of each calendar
month, as applicable, and shall be delivered not later than 12 Business Days
after the end of the applicable period; and
 
(B)           Weekly Reporting.  If during any month Aggregate Availability is
less than fifteen percent (15%) of the Total Aggregate Commitments then in
effect for a period of three consecutive Business Days (the third such Business
Day being herein referred to as the "Third Consecutive Day"), then the Borrower
shall be required to deliver Borrowing Base Reports weekly.  The first such
Borrowing Base Report shall be prepared as of Friday of the week in which the
Third Consecutive Day occurs, and shall be delivered not later than Friday of
the following week.  The Borrower shall continue to deliver weekly Borrowing
Base Reports thereafter (each such Borrowing Base Report shall cover a one-week
period ending on a Friday and shall be delivered on the following Friday), until
Aggregate Availability is equal to or greater than fifteen percent (15%) of the
Total Aggregate Commitments then in effect for an entire month;
 
provided, that if any day on which a Borrowing Base Report is required to be
delivered is not a Business Day, then the Borrowing Base Report otherwise
required to be delivered on such day shall instead be delivered on the next
succeeding Business Day;
 
 
L/C CREDIT AGREEMENT - Page 59

--------------------------------------------------------------------------------


 
(h)           on or before June 30 of each year, commencing June 30, 2008, and
at any time at the request of the Administrative Agent following an Event of
Default, a field audit and inventory valuation report prepared by Bank of
America Business Credit, Inc., in form and substance satisfactory to the
Administrative Agent;
 
(i)           concurrently with any notice provided to the Revolver
Administrative Agent or the lenders under the Revolving Credit Agreement, of the
occurrence of a Default as therein defined;
 
(j)           concurrently with any notice provided to the Term Administrative
Agent or the lenders under the Term Loan Credit Agreement, of the occurrence of
a Default as therein defined;
 
(k)           (i) on the last Business Day of each month, an updated 13 week
cash flow projection and (ii) on the first Business Day of each week, a report
demonstrating variances from the prior cash flow projection provided under this
subsection, demonstrating variances on a weekly and a cumulative basis, each in
form and substance reasonably satisfactory to the Administrative Agent; and
 
(l)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provide a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower's behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.  In the event that the Borrower furnishes to the
Administrative Agent written notices or other documentation pursuant to this
Section 6.02, the Administrative Agent shall
 
L/C CREDIT AGREEMENT - Page 60

--------------------------------------------------------------------------------


 
promptly furnish a copy thereof to each Lender pursuant to the procedures for
notices and communications set forth in Section 10.02.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on IntraLinks or another
similar electronic system (the "Platform") and (b) certain of the Lenders (each,
a "Public Lender") may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons'
securities.  The Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
"PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
"PUBLIC," the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(iii) all Borrower Materials marked "PUBLIC" are permitted to be made available
through a portion of the Platform designated "Public Investor;" and (iv) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked "PUBLIC" as being suitable only for posting on a
portion of the Platform not designated "Public Investor." Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials "PUBLIC."
 
6.03        Notices.  Promptly notify the Administrative Agent and each Lender
of:
 
(a)           the occurrence of any Default;
 
(b)           any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;
 
(c)           the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to the
Term Loan Documents, (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to the Term
Loan Documents, and (iii) receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory prepayment pursuant to the Term Loan
Documents;
 
(d)           the occurrence of any ERISA Event; and
 
L/C CREDIT AGREEMENT - Page 61

--------------------------------------------------------------------------------


 
(e)           any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
 
6.05        Preservation of Existence, etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
 
6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
 
6.07        Maintenance of Insurance.
 
(a)           At all times, at its expense, cause to be carried and maintained
with reputable insurers, insurance (including property insurance, liability
insurance, business interruption insurance, and workers' compensation insurance)
of the kinds and in the amounts and with deductibles as are customarily
maintained by prudent companies in similar circumstances, carrying on similar
businesses or having comparable properties and reasonably acceptable to the
Required Lenders.
 
(b)           All insurance required to be maintained by the Borrower shall
comply with the following general requirements: (i) all insurance shall be
written by insurance companies that are rated in A.M. Best's Key Insurance
Rating Guide or any successor thereto (or if there be none, an organization
having a similar national reputation) with a
 
L/C CREDIT AGREEMENT - Page 62

--------------------------------------------------------------------------------


 
general policyholder rating of "A-" or better and a financial rating of at least
"VIII" or otherwise reasonably acceptable to the Required Lenders;
(ii) liability insurance, business interruption insurance and property insurance
in respect of the Collateral (other than workers' compensation and employer's
liability insurance, and other than insurance covering costs of compliance with
the Agreed Order issued in 2000 by the Texas Commission on Environmental Quality
with respect to the El Paso refinery (the "Agreed Order Coverage") shall name
the Administrative Agent (or, if required by the Intercreditor Agreement or the
L/C Intercreditor Agreement, the Control Agent) and the Lenders as additional
insureds and/or as mortgagee/loss payees, as their respective interests may
appear; (iii) with the exception of the Agreed Order Coverage, each policy shall
provide that (A) it will not be cancelled except after not less than 30 days'
(but 10 days if for non-payment of premium) prior written notice to the
Administrative Agent; (B) the interests of the Administrative Agent and the
Lenders shall not be invalidated or otherwise compromised by any act or
negligence of, or breach of representation or warranty by the Borrower or any
Person having an interest in the Property and (C) such insurance is primary with
respect to any other insurance carried by or available to the Administrative
Agent and/or any Lender; and (iv) with the exception of the Agreed Order
Coverage, insurers shall waive their rights of subrogation, setoff,
counterclaim, or other deduction, whether by attachment or otherwise, against
the Administrative Agent, the Control Agent and the Lenders and further the
insurers shall waive any right to claim any premiums or commission against the
Administrative Agent, the Control Agent or any Lender.
 
(c)           The Borrower will notify the Administrative Agent and the Lenders
at least 10 days prior to any policy cancellation, reduction in policy limits,
modification or amendment or other material change which would result in
non-compliance with the requirements of this Section 6.07.
 
(d)           No provision of this Section 6.07 shall impose on the
Administrative Agent, the Control Agent or Lenders any duty or obligation to
verify the existence or adequacy of the insurance coverage maintained by the
Borrower or other Loan Parties, nor shall the Administrative Agent, the Control
Agent or the Lenders be responsible for any representations or warranties made
by or on behalf of the Borrower to any insurance company or underwriter.  Any
failure on the part of the Administrative Agent, the Control Agent or the
Lenders to pursue or obtain the evidence of insurance required by this
Section 6.07 from the Borrower or other Loan Parties and/or failure of the
Administrative Agent or the Lenders to point out any non-compliance of such
evidence of insurance shall not constitute a waiver of any of the insurance
requirements in this Section 6.07.
 
(e)           Prior to the expiration dates of expiring policies, the Borrower
shall deliver to the Administrative Agent evidence of insurance issued by the
insurer(s) or their authorized representatives evidencing insurance required to
be maintained by the Borrower pursuant to this Section 6.07, together with a
certificate or other statement signed by an officer of the Borrower, certifying
on behalf of the Borrower that the Borrower maintains insurance as required by
this Section 6.07.
 
L/C CREDIT AGREEMENT - Page 63

--------------------------------------------------------------------------------


 
(f)           During the existence and continuation of an Event of Default, all
insurance proceeds or condemnation proceeds received by the Borrower, any
Subsidiary, the Administrative Agent or the Control Agent in respect of Revolver
Priority Collateral shall, at the direction of the Administrative Agent or the
Required Lenders (i) be applied to repay the Obligations or (ii) held in an
account held by the Administrative Agent for the benefit of the Lenders Parties
(the "Casualty Proceeds Account").  The Borrower hereby grants to the
Administrative Agent for the benefit of the Lenders Parties, a Lien in the
Casualty Proceeds Account to secure the Obligations, and shall execute such
security agreements or control agreements as the Administrative Agent may
request in order to perfect such first priority Lien in the Casualty Proceeds
Account.  The Administrative Agent may invest funds in the Casualty Proceeds
Account in a deposit account at Bank of America, N.A. (or such other institution
as shall then be acting as Administrative Agent) as depository bank or, at the
option of the Administrative Agent, in Cash Equivalents, provided, however, in
the event the Revolver Indebtedness has not been paid in full, such Casualty
Proceeds Account shall be subject to the Intercreditor Agreement and the L/C
Intercreditor Agreement.
 
(g)           The Borrower, for itself and on behalf of each of its
Subsidiaries, hereby irrevocably makes, constitutes and appoints the
Administrative Agent, during the existence and continuation of a Default, as the
Borrower's and each Subsidiary's true and lawful agent and attorney-in-fact for
the purpose of making, settling and adjusting claims under policies of "all
risk" insurance with respect to the Revolver Priority Collateral, and for
endorsing the name of the Borrower and its Subsidiaries on any check or other
item of payment for the proceeds of such insurance.
 
6.08        Compliance with Laws and Contractual Obligations.  Comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property and all
Contractual Obligations, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
6.09        Books and Records.  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
 
6.10        Inspection Rights; Field Audits.
 
(a)           Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
 
L/C CREDIT AGREEMENT - Page 64

--------------------------------------------------------------------------------


 
advance notice to the Borrower; provided, however, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice; and
 
(b)           Obtain and deliver field audit and inventory valuations at the
expense of the Borrower in accordance with Section 6.02(h); and when an Event of
Default exists hereunder, permit the Administrative Agent or any authorized
representative or agent thereof to conduct such field audit and inventory
valuation at the expense of the Borrower at any time during normal business
hours and without advance notice.
 
6.11        Use of Proceeds.  Use the L/C Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.
 
6.12        Guarantors; Additional Security Agreements.
 
(a)           Notify the Administrative Agent at the time that any Person
becomes a Subsidiary, and promptly thereafter (and in any event within 30 days),
cause each such Subsidiary that is organized under the laws of any state in the
United States of America that (i) has total assets with a book value of
$5,000,000 or more or (ii) executes a guaranty agreement with respect to the
Borrower's obligations under any other Indebtedness for borrowed money, to
(x) become a Guarantor by executing and delivering to the Administrative Agent a
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (y) deliver to the Administrative Agent such
documents of the types referred to in Sections 4.01(a)(v) and 4.01(a)(vi) and
such opinions of counsel (including opinions as to the legality, validity,
binding effect and enforceability of such documentation) as the Administrative
Agent requires, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
 
(b)           Cause each Person that becomes a Subsidiary after the date of this
Agreement to (i) execute and deliver to the Administrative Agent a Security
Agreement, deeds of trust or mortgages covering any real property on which a
Lien is required pursuant to this Section 6.12, a joinder agreement to the
Intercreditor Agreement and the L/C Intercreditor Agreement and such financing
statements and other documents and instruments related thereto as the
Administrative Agent or the Required Lenders may require, and (ii) deliver to
the Administrative Agent such documents of the types referred to in
Sections 4.01(a)(v) and 4.01(a)(vi) and such opinions of counsel (including
opinions as to the legality, validity, binding effect and enforceability of such
documentation) as the Administrative Agent requires, all in form, content and
scope reasonably satisfactory to the Administrative Agent.
 
(c)           The Borrower will cause the Refineries, and all of the Borrower's
and its Subsidiaries' other material real property and personal property (other
than motor vehicles) and assets, to be subject at all times to perfected Liens
in favor of the Administrative Agent to secure the Obligations pursuant to the
terms and conditions of Collateral Documents as the Administrative Agent shall
reasonably request, subject in
 
L/C CREDIT AGREEMENT - Page 65

--------------------------------------------------------------------------------


 
any case to Liens permitted under Section 7.01 and rights of lenders and agents
under the Revolver Collateral Documents and the Term Collateral Documents as
provided in the Intercreditor Agreement and the L/C Intercreditor Agreement;
provided, however, that for so long as no Default has occurred and is existing,
the Borrower and its Subsidiaries shall not be required to grant Liens on (or
perfect Liens on fixtures located at) real property consisting of Terminals,
convenience stores, retail sale locations or card locks, or on aircraft owned by
the Borrower or its Subsidiaries and used for company business.  In the case of
Collateral of the type described in the definition of Revolver Priority
Collateral, the Liens securing the Obligations shall be first priority Liens,
pari passu with the Revolver Liens and in the case of Collateral of the type
described in the definition of Term Priority Collateral, the Liens securing the
Obligations shall be second in priority to the Liens of the lenders and agents
under the Term Collateral Documents as provided in the Intercreditor Agreement.
 
With respect to real property other than real property used for operation of the
Refineries, the Borrower may propose that real property be deemed not material
for purposes of this Section 6.12, and such proposal shall be subject to the
disapproval of Administrative Agent or the Required Lenders.
 
(d)           In furtherance of the foregoing provisions of this Section 6.12,
in connection with property that becomes property owned by the Borrower or any
Subsidiary after the Closing Date, if a Lien on such property is required by
Section 6.12(c), the Borrower shall deliver and shall cause each of its
Subsidiaries to deliver such documentation as the Administrative Agent may deem
necessary or desirable in connection with the creation of such Lien, including
mortgages, deeds of trust, security agreements, UCC-1 financing statements, and
real estate title insurance policies (or copies of such policies issued to the
Revolver Administrative Agent or the Term Administrative Agent), surveys,
environmental reports, landlord's waivers, certified resolutions and other
organizational and authorizing documents of the grantor of liens, favorable
opinions of counsel (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Administrative Agent's Liens thereunder) and
other items reasonably requested by the Administrative Agent, all in form,
content and scope reasonably satisfactory to the Administrative Agent.
 
(e)           Reserved.
 
(f)           Notwithstanding anything to the contrary in this Agreement, (i) as
long as Navajo Convenient Stores Co., LLC has total assets with a book value of
less than $5,000,000 and has not guaranteed any Indebtedness, Navajo Convenient
Stores Co., LLC shall not be required to execute Collateral Documents; and
(ii) as long as Western Refining Yorktown Holding Company has no assets and has
not guaranteed any Indebtedness, Western Refining Yorktown Holding Company shall
not be required to execute any Collateral Documents.
 
(g)           In the case of assets or properties other than the Refineries,
this Agreement and the other Loan Documents shall not require the creation or
perfection of
 
L/C CREDIT AGREEMENT - Page 66

--------------------------------------------------------------------------------


 
Liens in particular properties or assets if and for so long as, in the
reasonable judgment of the Administrative Agent, the cost of creating or
perfecting such Liens in such property shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.  The Administrative Agent may
grant extensions of time for the creation and perfection of Liens in particular
assets or property where it determines, in consultation with the Borrower, that
such action cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required by this Agreement or the other
Loan Documents.
 
6.13        Reserved.
 
6.14        Further Assurances.  Promptly upon request by the Administrative
Agent or the Required Lenders, the Borrower shall (and shall cause any of its
Subsidiaries to) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register, any and all such further acts, deeds,
conveyances, security agreements, mortgages, assignments, estoppel certificates,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments the
Administrative Agent or such Lenders, as the case may be, may reasonably require
from time to time in order to (i) carry out more effectively the purposes of
this Agreement or any other Loan Document, (ii) subject to the Liens created by
any of the Collateral Documents as any of the properties, rights or interests
covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby, and (iv) better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Administrative Agent and
Lenders the rights granted or now or hereafter intended to be granted to the
Lenders under any Loan Document or under any other document executed in
connection therewith.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:
 
7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:
 
(a)           Liens pursuant to any Loan Document;
 
(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided, that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, and (iii) the direct or any contingent obligor with respect thereto
is not changed;
 
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
L/C CREDIT AGREEMENT - Page 67

--------------------------------------------------------------------------------


 
(d)           carriers', warehousemen's, mechanics', materialmen's, repairmen's
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety or appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h)           Liens (other than Liens on the Collateral) securing judgments for
the payment of money not constituting an Event of Default under Section 8.01(h);
 
(i)           Liens securing Indebtedness permitted under Section 7.03(f);
provided, that (i) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;
 
(j)           Subject to the provisions of any Deposit Account Control
Agreements, Liens arising solely by virtue of any statutory or common law
provision relating to banker's liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Borrower, (ii) the Borrower (or applicable Subsidiary) maintains
(subject to such right of set off) dominion and control over such account(s),
and (iii) such deposit account is not intended by the Borrower, any Guarantor or
any Subsidiary to provide cash collateral to the depository institution;
 
(k)           Liens (including Liens on Collateral to the extent provided
herein) on crude oil supplied by Statoil pursuant to the Statoil Purchase
Agreement, securing Indebtedness owed to Statoil incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such crude oil;
provided, that (i) any such Lien has attached prior to acquisition of such crude
oil or attaches to such crude oil concurrently with or within 20 days after the
acquisition thereof, (ii) such Lien attaches solely to the crude oil financed by
such Indebtedness, (iii) the principal amount of the Indebtedness secured
thereby does not exceed the cost of such crude oil, and (iv) such Liens in favor
of Statoil shall be subject to the terms of the Statoil Intercreditor Agreement;
 
L/C CREDIT AGREEMENT - Page 68

--------------------------------------------------------------------------------


 
(l)           Liens on cash and cash equivalents not exceeding at any time in
the aggregate an amount equal to $5,000,000, securing obligations of the
Borrower or its Subsidiaries pursuant to commodity swap transactions;
 
(m)          Liens securing obligations under the Revolver Loan Documents, the
Term Loan Documents or securing Term Refinancing Indebtedness permitted by
Section 7.03(b) or Revolver Refinancing Indebtedness permitted by
Section 7.03(k), covering Collateral that is also subject to Liens in favor of
the Administrative Agent, provided that such Liens are subject to the
Intercreditor Agreement and the L/C Intercreditor Agreement;
 
(n)           the interests of E.I. DuPont de Nemours and Company ("DuPont")
under the Ground Lease between DuPont (executed by DuPont on June 29, 2005) and
Western Refining Company, L.P. (executed by Western Refining Company, L.P. on
June 27, 2005); and
 
(o)           Any Liens (other than Liens on the Collateral), not otherwise
described in Subsections 7.01(a) through 7.01(n) above securing Indebtedness or
other payment obligations, provided that the Indebtedness and other obligations
secured by such Liens shall not any time exceed $10,000,000 in the aggregate at
any time outstanding.
 
7.02        Investments.  Make or hold any Investments, except:
 
(a)           Investments held by the Borrower or such Subsidiary in the form of
Cash Equivalents;
 
(b)           advances to officers, directors and employees of the Borrower and
its Subsidiaries in an aggregate amount not to exceed $3,000,000 at any time
outstanding for travel, entertainment, relocation and analogous ordinary
business purposes, in accordance with any applicable Laws;
 
(c)           Investments in a wholly-owned Subsidiary that is a Guarantor or
that becomes a Guarantor upon the making of such Investment;
 
(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)           Guarantees permitted by Section 7.03;
 
(f)           Investments in non-wholly-owned Subsidiaries, provided that no
Default exists at the time of or as a result of such Investment and the dollar
amount of such Investments shall not exceed $10,000,000 in the aggregate in any
fiscal year;
 
L/C CREDIT AGREEMENT - Page 69

--------------------------------------------------------------------------------


 
(g)           Investments in Permitted Joint Ventures, provided that no Default
exists at the time of or as a result of such Investment and the dollar amount of
such Investments shall not exceed $10,000,000 in the aggregate during the term
of this Agreement;
 
(h)           extensions of credit described in Schedule 7.02 through and
including the maturity date thereof, but not any increases or renewals;
 
(i)           Investments of the type described in clause (c) of the definition
of "Investment", provided that no Default exists at the time of or as a result
of such Investment; and
 
(j)           other Investments not exceeding $15,000,000 in the aggregate
during the term of this Agreement.
 
7.03         Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)           Indebtedness of the Loan Parties under the Loan Documents;
 
(b)           Indebtedness of the Borrower under the Term Loan Documents in an
aggregate principal amount not to exceed at any time the Term Loan Maximum
Amount, and any refinancings, renewals or extensions of all or any part thereof,
provided that (i) the amount of Indebtedness is not increased at the time of
such refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, renewal, or extension, (ii) the
maturity date of such refinancing, renewing or extending Indebtedness ("Term
Refinancing Indebtedness") is no earlier than the maturity date of the
Indebtedness being refinanced, renewed or extended ("Term Refinanced
Indebtedness") and the average life to maturity of such Term Refinancing
Indebtedness is at least equal to that of the Term Refinanced Indebtedness,
(iii) the material terms (other than pricing and yield) of such Term Refinancing
Indebtedness or of any agreement entered into or of any instrument issued in
connection therewith are not less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Term Refinanced Indebtedness, (iv) if such Term Refinancing Indebtedness is
secured, no collateral secures the Term Refinancing Indebtedness other than
collateral that secures the Term Refinanced Indebtedness, and (v) such Term
Refinancing Indebtedness (and, if applicable the Liens securing same) do not
contravene the provisions of the Intercreditor Agreement, and if such Term
Refinancing Indebtedness is secured, the holders of such Term Refinancing
Indebtedness, or a duly authorized agent on their behalf, agree in writing to be
bound by the Intercreditor Agreement or enter into a replacement intercreditor
agreement containing terms that are substantially similar to those of the
Intercreditor Agreement, as may be acceptable to the Administrative Agent;
 
(c)           Reserved;
 
(d)           Guarantees of the Borrower or any Guarantor in respect of other
Indebtedness otherwise permitted hereunder of the Borrower or any Guarantor;
 
L/C CREDIT AGREEMENT - Page 70

--------------------------------------------------------------------------------


 
(e)           obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided, that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a "market view;" and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
 
(f)           Indebtedness of the Borrower or any Guarantor in respect of
capital leases, Synthetic Lease Obligations and purchase money obligations for
fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $15,000,000;
 
(g)           obligations of Western Refining Company, L.P. under the Ground
Lease described in Section 7.01(n) and under the Sulfuric Acid Regeneration and
Sulfur Gas Processing Agreement between E.I. DuPont de Nemours and Company and
Western Refining Company, L.P. executed in connection therewith;
 
(h)           Indebtedness of a Subsidiary owed to the Borrower or to a
Guarantor, provided that such Indebtedness (i) constitutes Collateral upon which
the Administrative Agent has a perfected first priority Lien to secure the
Obligations, and (ii) in the case of Indebtedness owed to a Guarantor, is
subordinated to the Obligations on subordination terms acceptable to the
Administrative Agent, and (iii) is otherwise permitted under the provisions of
Section 7.02;
 
(i)           unsecured Indebtedness of the Borrower in an aggregate principal
amount not to exceed $500,000,000 at any time outstanding, provided that (A) the
maturity date of such Indebtedness is no earlier than the maturity date then in
effect for the Term Loan Indebtedness or the maturity date then in effect for
any secured Term Refinancing Indebtedness, and (B) the material terms of such
Indebtedness or of any agreement entered into or of any instrument issued in
connection therewith are not less favorable in any material respect to the Loan
Parties or the Lenders than the terms of the Loan Documents;
 
(j)           unsecured Indebtedness of the Borrower or any Guarantor in an
aggregate principal amount not to exceed $300,000,000 at any time outstanding;
 
(k)           Indebtedness of the Borrower or any Guarantor which has been
subordinated to the Obligations, the Revolver Indebtedness and the Term
Indebtedness in form and substance reasonably satisfactory to the Administrative
Agent; and
 
(l)           Indebtedness of the Borrower under the Revolver Loan Documents,
any replacement revolving credit facility, and any refinancings, renewals or
extensions of all or any part of the foregoing, provided that (i) the material
terms (other than pricing and
 
L/C CREDIT AGREEMENT - Page 71

--------------------------------------------------------------------------------


 
yield) of such refinancing, renewing, or extending Indebtedness or replacement
revolving credit facility ("Revolver Refinancing Indebtedness") or of any
agreement entered into or of any instrument issued in connection therewith are
not less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, renewed, extended or replaced ("Revolver Refinanced Indebtedness");
(ii) if such Revolver Refinancing Indebtedness does not contain terms pursuant
to which availability thereunder is based on a borrowing base, the aggregate
amount of Indebtedness available under such Revolver Refinancing Indebtedness
shall not exceed $800,000,000; (iii) if such Revolver Refinancing Indebtedness
is secured, no collateral secures the Revolver Refinancing Indebtedness other
than collateral that secures the Revolver Refinanced Indebtedness; (iv) such
Revolver Refinancing Indebtedness (and, if applicable the Liens securing same)
do not contravene the provisions of the Intercreditor Agreement or the L/C
Intercreditor Agreement; and (v) if such Revolver Refinancing Indebtedness is
secured, the holders of such Revolver Refinancing Indebtedness, or a duly
authorized agent on their behalf, agree in writing to be bound by the
Intercreditor Agreement and the L/C Intercreditor Agreement or enter into a
replacement intercreditor agreement containing terms that are substantially
similar to those of the Intercreditor Agreement and the L/C Intercreditor
Agreement, as may be acceptable to the Administrative Agent.
 
7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
(a)           the Borrower may merge with any other Person, provided, that the
Borrower shall be the continuing or surviving Person;
 
(b)           any Subsidiary may merge with (i) the Borrower, subject to clause
(a) above, and (ii) any one or more other Subsidiaries provided that if a
Guarantor is a party to such merger, the Guarantor shall be the continuing or
surviving Person; and
 
(c)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor.
 
7.05        Dispositions.
 
(a)           Make any Disposition or enter into any agreement to make any
Disposition, except that, subject to the terms of Section 7.05(b), the following
shall be permitted:
 
(i)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(ii)           Dispositions of inventory in the ordinary course of business;
 
L/C CREDIT AGREEMENT - Page 72

--------------------------------------------------------------------------------


 
(iii)          Leases of property in the ordinary course of business, provided
that unless otherwise agreed by the Administrative Agent, any lease of any
property that constitutes Collateral must be expressly subordinate (by the terms
of lease or pursuant to a subordination agreement satisfactory to the
Administrative Agent containing standard subordination language and, if agreed
to by the Administrative Agent, standard non-disturbance language) to the
Administrative Agent's Liens under the applicable deed of trust or mortgage;
 
(iv)          Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(v)           Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided, that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
 
(vi)           Dispositions permitted by Section 7.04;
 
(vii)          Dispositions of other property in connection with scheduled
turnarounds, maintenance and equipment and facility updates; and
 
(viii)          Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided, that at the time of such
Disposition, no Default shall exist or would result from such Disposition, and
provided further that in the case of a Disposition of Borrowing Base Assets to
which Section 2.14(e) applies, the Borrower shall comply with the terms of such
Section;
 
provided, however, that (y) to the extent a mandatory prepayment of the Revolver
Indebtedness is required by the Revolver Credit Agreement or the Term Loan
Indebtedness is required by the Term Loan Credit Agreement as result of such
Disposition, the Borrower shall make such mandatory prepayments; and (z) any
Disposition pursuant to clauses (i) through (viii) shall be for fair market
value.
 
(b)           Notwithstanding anything to the contrary set forth in this
Section 7.05, neither the Borrower nor any Subsidiary shall Dispose of any
Refinery or enter into any agreement to Dispose of any Refinery.
 
7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
 
(a)           so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
(i)           each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such
 
L/C CREDIT AGREEMENT - Page 73

--------------------------------------------------------------------------------


 
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
 
(ii)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person; and
 
(iii)                      the Borrower and each Subsidiary may purchase, redeem
or otherwise acquire Equity Interests issued by it with the proceeds received
from the substantially concurrent issue of new shares of its common stock or
other common Equity Interests; and
 
(b)           Reserved; and
 
(c)           the Borrower may declare and pay cash dividends to its preferred
stockholders with respect to preferred stock issued after the Closing Date,
provided that (i) a pro forma Compliance Certificate required by Section 6.02(b)
has been furnished to the Administrative Agent demonstrating compliance with the
financial covenants set forth therein both prior and subsequent to the payment
of such dividends and (ii) no Default exists at the time such dividends are
declared or paid or would result from the payment thereof.
 
7.07        Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.  Ownership of a pipeline is a line of business
permitted by this Section 7.07.
 
7.08        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm's length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to transactions between or among the Loan Parties.
 
7.09        Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement, the Revolving Credit
Agreement, the Term Loan Credit Agreement, agreements governing Term Refinancing
Indebtedness (subject to clause (iii) of Section 7.03(b)) and Revolver
Refinancing Indebtedness (subject to clause (iii) of Section 7.03(k)) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or to any Guarantor or to otherwise transfer property to the Borrower
or any Guarantor, or (ii) of any Subsidiary to Guarantee the Obligations of the
Borrower, or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person, provided, however, that this
clause (iii) shall not prohibit any negative pledge in favor of any holder of
Indebtedness permitted under Section 7.03(f) solely to the extent any such
negative pledge or other restriction on transfer of property relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.
 
L/C CREDIT AGREEMENT - Page 74

--------------------------------------------------------------------------------


 
7.10        Use of Proceeds.  Use the proceeds of any L/C Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose.
 
7.11        Financial Covenants.
 
(a)           Permit the Consolidated Interest Coverage Ratio as of
September 30, 2008 or as of the end of any fiscal quarter thereafter to be less
than the ratio set forth below opposite such fiscal quarter:
 
Fiscal Quarter Ending
 
Minimum Consolidated Interest Coverage Ratio
September 30, 2008 through March 31, 2009
 
1.50 to 1.00
June 30, 2009
 
1.75 to 1.00

 
(b)           Prior to the issuance of Consolidated Subordinated Indebtedness,
permit the Consolidated Leverage Ratio as of March 31, 2009 or as the end of any
fiscal quarter thereafter to be greater than the ratio set forth below opposite
such fiscal quarter:
 
Fiscal Quarter Ending
 
Maximum Consolidated Leverage Ratio
March 31, 2009
 
5.00 to 1.00
June 30, 2009
 
4.75 to 1.00
     

 
(c)           Upon the issuance of Consolidated Subordinated Indebtedness,
permit the Consolidated Leverage Ratio as of March 31, 2009 or as of the end of
any fiscal quarter thereafter to be greater than the ratio set forth below
opposite such fiscal quarter.
 
Fiscal Quarter Ending
 
Maximum Consolidated Leverage Ratio
March 31, 2009
 
5.50 to 1.00
June 30, 2009
 
5.25 to 1.00
     

 
(d)           Upon the issuance of Consolidated Subordinated Indebtedness,
permit the Consolidated Senior Leverage Ratio as of March 31, 2009 or as of the
end of any fiscal quarter thereafter to be greater than the ratio set forth
below opposite such fiscal quarter:
 
Fiscal Quarter Ending
 
Maximum Consolidated Senior Leverage Ratio
March 31, 2009
 
4.50 to 1.00
June 30, 2009
 
4.25 to 1.00
     

 
(e)           Permit Consolidated EBITDA to be less than (i) $100,000,000 for
the period of two consecutive fiscal quarters ending September 30, 2008, and
(ii) $175,000,000 for the period of three consecutive fiscal quarters ending
December 31, 2008.
 
L/C CREDIT AGREEMENT - Page 75

--------------------------------------------------------------------------------


 
7.12        Capital Expenditures.  Make or become legally obligated to make any
Capital Expenditure, except for Capital Expenditures not exceeding, in the
aggregate for the Borrower and its Subsidiaries, an amount, during each fiscal
year set forth below, equal to the amount set forth opposite such fiscal year:
 
Fiscal Year
 
Amount
2008
 
$225,000,000
2009
 
$160,000,000
     

 
provided, however, that so long as no Default has occurred and is continuing or
would result from such expenditure, any portion of any amount in Fiscal Year
2008, if not expended in such fiscal year, may be carried over for expenditure
to Fiscal Year 2009.
 
7.13        Prepayment of Certain Other Indebtedness.  At any time before
repayment in full of all Revolver Indebtedness, Term Loan Indebtedness, secured
Term Refinancing Indebtedness and secured Revolver Refinancing Indebtedness,
make any voluntary, optional or other non-scheduled payment, prepayment,
redemption, acquisition for value (including without limitation by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due) of any unsecured Indebtedness incurred after
the Closing Date and issued pursuant to Sections 7.03(b), 7.03(i) or 7.03(k).
 
7.14        Amendments to Term Loan Documents.  Amend the terms of the Term Loan
Documents or of documents governing Term Refinancing Indebtedness with respect
thereto, if such amendment would (i) increase the amount of such Indebtedness
except by an amount equal to reasonable fees and expenses incurred in connection
with such amendment (provided that the Borrower shall be permitted to exercise
its option under Section 2.14 of the Term Loan Credit Agreement to borrow
additional amounts to fund Acquisitions and related transaction costs),
(ii) change the maturity date to a date that is earlier than twelve (12) months
after the Maturity Date of this Agreement then in effect, (iii) shorten the
average life to maturity of such Indebtedness, (iv) result in the material terms
of such Indebtedness or of any agreement entered into or of any instrument
issued in connection therewith to be less favorable in any material respect to
the Loan Parties or the Lenders, or (v) contravene the provisions of the
Intercreditor Agreement.
 
7.15        Amendments to Revolver Loan Documents.  Amend the terms of the
Revolver Loan Documents or of documents governing Revolver Refinancing
Indebtedness, if such amendment would (i) unless the availability of
Indebtedness thereunder is tied to a borrowing base formula, increase the
aggregate amount of the commitment thereunder to an amount exceeding
$800,000,000 plus the amount of reasonable fees and expenses incurred in
connection with such amendment, (ii) result in the material terms of such
Indebtedness or of any agreement entered into or of any instrument issued in
connection therewith to be less favorable in any material respect to the Loan
Parties or the Lenders, or (iii) contravene the provisions of the Intercreditor
Agreement or the L/C Intercreditor Agreement.
 
L/C CREDIT AGREEMENT - Page 76

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01        Events of Default.  Any of the following shall constitute an Event
of Default:
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any L/C Obligation, or any fee due hereunder, or (iii) within five days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or
 
(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05(a), 6.11
or Article VII; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or
 
(e)           Cross-Default.
 
(i)           The Borrower or any Subsidiary (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder, Indebtedness under Swap Contracts, Term Loan
Indebtedness or Revolver Indebtedness) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
 
L/C CREDIT AGREEMENT - Page 77

--------------------------------------------------------------------------------


 
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or
 
(ii)           There occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or
 
(iii)           An Event of Default as defined in the Term Loan Credit
Agreement, the Revolving Credit Agreement, the agreements governing Term
Refinancing Indebtedness or the agreements governing Revolver Refinancing
Indebtedness shall occur; or
 
(f)           Insolvency Proceedings, etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or the Borrower or any of its Subsidiaries shall take
any corporate, partnership or company action in furtherance of the foregoing; or
 
(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against the Borrower or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
 
L/C CREDIT AGREEMENT - Page 78

--------------------------------------------------------------------------------


 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j)           Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
 
(k)           Change of Control.  There occurs any Change of Control; or
 
(l)           Collateral.
 
(i)           Any material provision of any Collateral Document shall for any
reason cease to be valid and binding on or enforceable against the Borrower or
any Subsidiary party thereto or the Borrower or any Subsidiary shall so state in
writing or bring an action to limit its obligations or liabilities thereunder;
or
 
(ii)           Any Collateral Document shall for any reason (other than pursuant
to the terms thereof) cease to create a valid security interest in the
Collateral purported to be covered thereby or such security interest shall for
any reason cease to be a perfected security interest with the priority required
pursuant to this Agreement;
 
(iii)                      Any holders of the Revolver Priority Collateral (or
the Revolver Administrative Agent) or  any holders of the Term Priority
Collateral (or the Term Administrative Agent) fail to comply with the terms of
the Intercreditor Agreement (with respect to the Revolver Priority Collateral or
the Term Priority Collateral, as applicable) in any respect materially adverse
to the Lenders; or
 
(iv)                      Any holders of the Collateral (or the Revolver
Administrative Agent) fail to comply with the terms of the L/C Intercreditor
Agreement with respect to the Collateral in any respect that materially adverse
to the Lenders.
 
8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
 
(a)           declare the commitment of the L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;
 
L/C CREDIT AGREEMENT - Page 79

--------------------------------------------------------------------------------


 
(b)           declare the unpaid principal amount of all outstanding
Obligations, all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable, without presentment, demand, protest, or other notice of any
kind, all of which are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;  provided, however, that upon the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, the obligation of the L/C Issuer to make
L/C Credit Extensions shall automatically terminate, the unpaid principal amount
of all outstanding Obligations and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.
 
8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the L/C Obligations have automatically been required
to be Cash Collateralized as set forth in the provision to Section 8.02), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of L/C Borrowings, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount
 
L/C CREDIT AGREEMENT - Page 80

--------------------------------------------------------------------------------


 
of Letters of Credit, ratably among the L/C Issuers in proportion to the undrawn
amounts of Letters of Credit issued by each L/C Issuer;
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
ARTICLE IX
 
ADMINISTRATIVE AGENT
 
9.01        Appointment and Authority.
 
(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
 
(b)           The Administrative Agent shall also act as the "collateral agent"
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender), and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as "collateral agent" and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the "collateral agent" under
the Loan Documents) as if set forth in full herein with respect thereto
 
9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. 
 
L/C CREDIT AGREEMENT - Page 81

--------------------------------------------------------------------------------


 
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided, that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
L/C CREDIT AGREEMENT - Page 82

--------------------------------------------------------------------------------


 
9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06        Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided, that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights,
 
L/C CREDIT AGREEMENT - Page 83

--------------------------------------------------------------------------------


 
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
 
9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08        No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the book managers, arrangers or agents, if any, listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
 
9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether any L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the L/C Obligations and all other
Obligations that are
 
L/C CREDIT AGREEMENT - Page 84

--------------------------------------------------------------------------------


 
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding;
and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
9.10        Collateral and Guaranty Matters.
 
(a)           The Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion:
 
(i)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Commitments, the expiration or termination of all Letters of Credit, and payment
in full of all Obligations (other than contingent indemnification obligations)
under this Agreement and the other Loan Documents, and payment in full of all
other Obligations (as such term is defined for purposes of the Collateral
Documents) that are due and payable or otherwise accrued and owing at or prior
to the time the Obligations under this Agreement are paid, (B) that is sold or
to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (C) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders;
 
(ii)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) to the holder of any Lien on
such property that is permitted by Section 7.01(i), and (B) as may be required
pursuant to the Intercreditor Agreement; and
 
L/C CREDIT AGREEMENT - Page 85

--------------------------------------------------------------------------------


 
(iii)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
 
(b)           Upon the occurrence and continuance of an Event of Default, the
Lenders agree to promptly confer in order that the Required Lenders or the
Lenders, as the case may be, may agree upon a course of action for the
enforcement of the rights of the Lenders; and the Administrative Agent shall be
entitled to refrain from taking any action (without incurring any liability to
any Person for so refraining) unless and until the Administrative Agent shall
have received instructions from the Required Lenders.  All rights of action
under the Loan Documents and all rights to the Collateral, if any, hereunder may
be enforced by the Administrative Agent and any suit or proceeding instituted by
the Administrative Agent in furtherance of such enforcement shall be brought in
its name as the Administrative Agent without the necessity of joining as
plaintiffs or defendants any other the Lender, and the recovery of any judgment
shall be for the benefit of the Lender Secured Parties subject to the expenses
of the Administrative Agent.
 
(c)           Each Lender authorizes and directs the Administrative Agent to
enter into the Collateral Documents for the benefit of the Lender Secured
Parties.  Except to the extent unanimity is required hereunder, each Lender
agrees that any action taken by the Required Lenders in accordance with the
provisions of the Loan Documents, and the exercise by the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders.
 
(d)           The Administrative Agent is hereby authorized on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.
 
(e)           The Administrative Agent shall have no obligation to any Lender or
to any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected, or insured or has been encumbered or that the
Liens granted to the Administrative Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected, or enforced,
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure, or fidelity, or to
continue exercising, any of the rights granted or available to the
Administrative Agent in this Section 9.10 or in any of the Collateral Documents;
it being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, the Administrative Agent may act in any
manner it may deem
 
L/C CREDIT AGREEMENT - Page 86

--------------------------------------------------------------------------------


 
appropriate, in its sole discretion, and that the Administrative Agent shall
have no duty or liability to any Lender, other than to act without gross
negligence or willful misconduct.
 
(f)           In furtherance of the authorizations set forth in this
Section 9.10, each Lender hereby irrevocably appoints the Administrative Agent
its attorney-in-fact, with full power of substitution, for and on behalf of and
in the name of each such Lender, (i) to enter into Collateral Documents
(including, without limitation, any appointments of substitute trustees under
any Collateral Document), (ii) to take action with respect to the Collateral and
Collateral Documents to perfect, maintain, and preserve the Lender's Liens, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any Collateral to the extent authorized in clause (a)
hereof.  This power of attorney shall be liberally, not restrictively, construed
so as to give the greatest latitude to the Administrative Agent's power, as
attorney, relative to the Collateral matters described in this
Section 9.10.  The powers and authorities herein conferred on the Administrative
Agent may be exercised by the Administrative Agent through any Person who, at
the time of the execution of a particular instrument, is an officer of the
Administrative Agent.  The power of attorney conferred by this Section 9.10(f)
is granted for valuable consideration and is coupled with an interest and is
irrevocable so long as the Obligations, or any part thereof, shall remain unpaid
or the Lenders have any Commitments under the Loan Documents.
 
ARTICLE X
 
MISCELLANEOUS
 
10.01        Amendments, etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a)           waive any condition set forth in Section 4.01 without the written
consent of each Lender;
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender to whom such a payment
is to be made;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees
 
L/C CREDIT AGREEMENT - Page 87

--------------------------------------------------------------------------------


 
or other amounts payable hereunder or under any other Loan Document, without the
written consent of each Lender entitled to such amount; provided, however, that
only the consent of the Required Lenders shall be necessary to amend (i) the
definition of "Default Rate" or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (ii) any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any L/C Borrowing or to
reduce any fee payable hereunder;
 
(e)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
 
(f)           change any provision of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
 
(g)           except as provided in Section 9.10 and except as required pursuant
to the Intercreditor Agreement, release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender; or
 
(h)           release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Engagement Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
 
L/C CREDIT AGREEMENT - Page 88

--------------------------------------------------------------------------------


 
10.02        Notices; Effectiveness; Electronic Communication.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)           if to a Loan Party, the Administrative Agent, or the L/C Issuer,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02, or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such Person in writing to the other parties; and
 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire, or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such Person in writing to
the other parties.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided, that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in their own discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided, that approval of such procedures may be limited to particular
notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have
 
L/C CREDIT AGREEMENT - Page 89

--------------------------------------------------------------------------------


 
been sent at the opening of business on the next business day for the recipient,
and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE." THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower's or the Administrative Agent's transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d)           Change of Address, Etc.  The Borrower, the Administrative Agent
and the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent and the L/C Issuer.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the "Private Side
Information" or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender's compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the "Public Side Information"
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
 
L/C CREDIT AGREEMENT - Page 90

--------------------------------------------------------------------------------


 
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower agrees to indemnify the Administrative
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
 
10.03        No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
 
10.04        Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower agrees to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Letters of Credit.
 
(b)           Indemnification by the Borrower.  The Borrower agrees to indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan
 
L/C CREDIT AGREEMENT - Page 91

--------------------------------------------------------------------------------


 
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as
 
L/C CREDIT AGREEMENT - Page 92

--------------------------------------------------------------------------------


 
a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent and the L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
10.05        Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
10.06        Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section 10.06, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 10.06, and
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) of this Section 10.06, (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their
 
L/C CREDIT AGREEMENT - Page 93

--------------------------------------------------------------------------------


 
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 10.06, and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the L/C Advances
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the L/C Advances at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes L/C
Advances outstanding thereunder) or, if the Commitment is not then in effect,
the principal outstanding balance of the L/C Advances of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the L/C Advances or the
Commitment assigned;
 
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or
 
L/C CREDIT AGREEMENT - Page 94

--------------------------------------------------------------------------------


 
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
 
(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
 
(iv)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)          No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower's Affiliates or Subsidiaries.
 
(vi)         No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04 and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent's Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of
 
L/C CREDIT AGREEMENT - Page 95

--------------------------------------------------------------------------------


 
the L/C Advances and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the "Register").  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or such Lender's
participations in L/C Obligations owing to it); provided, that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01 and 3.04 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, that no such pledge or assignment shall
 
L/C CREDIT AGREEMENT - Page 96

--------------------------------------------------------------------------------


 
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
 
(g)           Electronic Execution of Assignments.  The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)           Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment, L/C Advances and participations in L/C
Obligations pursuant to subsection (b) above, Bank of America may, upon 30 days'
notice to the Borrower and the Lenders, resign as L/C Issuer.  In the event of
any such resignation as L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the appointment of a
successor L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer, as
the case may be, and (b) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
 
10.07        Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant
 
L/C CREDIT AGREEMENT - Page 97

--------------------------------------------------------------------------------


 
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.16(c), (ii) any pledge referred to in Section 10.06(f), or
(iii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
 
For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided, that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledge
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
10.08        Right of Setoff.  If an Event of Default shall have occurred and be
continuing, Administrative Agent, each Lender, the L/C Issuer and each of their
respective Affiliates, is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by Administrative Agent, such Lender, the L/C Issuer or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to Administrative Agent, such Lender, the L/C Issuer or any such Affiliate,
irrespective of whether or not Administrative Agent, such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of Administrative
Agent, such Lender or the L/ C Issuer different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of
Administrative Agent, each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that Administrative Agent, such Lender, the
L/C Issuer or their respective Affiliates may have.  Administrative Agent, each
Lender and the L/C Issuer agree to notify the Borrower, and each Lender shall
notify the Administrative Agent, promptly after any such setoff and application,
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.
 
L/C CREDIT AGREEMENT - Page 98

--------------------------------------------------------------------------------


 
10.09        Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the "Maximum Rate").  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the L/C Borrowings or
L/C Advances or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
10.10        Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.
 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
 
10.11        Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any L/C Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12        Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
L/C CREDIT AGREEMENT - Page 99

--------------------------------------------------------------------------------


 
10.13        Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if the Borrower has
the right to replace a Lender pursuant to Section 10.01 or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided, that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its L/C Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14                      Governing Law; Jurisdiction; etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
 
L/C CREDIT AGREEMENT - Page 100

--------------------------------------------------------------------------------


 
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
L/C CREDIT AGREEMENT - Page 101

--------------------------------------------------------------------------------


 
10.16        No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates' understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm's-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
10.17        USA Patriot Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 
10.18        OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
 
(a)           EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT
LIENS MAY BE CREATED ON THE COLLATERAL PURSUANT TO THE REVOLVER LOAN DOCUMENTS
AND THE TERM LOAN DOCUMENTS, WHICH LIENS ON THE REVOLVER PRIORITY COLLATERAL
SHALL BE REQUIRED TO BE PARI PASSU TO THE LIENS CREATED PURSUANT TO THE LOAN
DOCUMENTS IN ACCORDANCE WITH THE TERMS OF THE L/C INTERCREDITOR
AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN OR IN ANY LOAN DOCUMENT TO THE
CONTRARY, THE LIENS AND SECURITY INTEREST GRANTED TO THE ADMINISTRATIVE AGENT
PURSUANT TO THE VARIOUS LOAN DOCUMENTS AND THE EXERCISE OF ANY RIGHT OR REMEDY
BY THE ADMINISTRATIVE AGENT PURSUANT TO THE LOAN DOCUMENTS ARE SUBJECT TO THE
 
L/C CREDIT AGREEMENT - Page 102

--------------------------------------------------------------------------------


 
PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THE L/C INTERCREDITOR
AGREEMENT.  THE INTERCREDITOR AGREEMENT AND THE L/C INTERCREDITOR AGREEMENT ALSO
CONTAIN CERTAIN PROVISIONS PROVIDING FOR RELEASES OF COLLATERAL PURSUANT TO THE
LOAN DOCUMENTS IN THE EVENT THAT SUCH COLLATERAL IS RELEASED PURSUANT TO THE
TERM LOAN DOCUMENTS OR THE REVOLVER LOAN DOCUMENTS.  PURSUANT TO THE TERMS OF
THE INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF
THE INTERCREDITOR AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.  PURSUANT TO THE TERMS OF THE
L/C INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF
THE LC INTERCREDITOR AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF
THE LC INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
 
(b)           EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO
ENTER INTO THE INTERCREDITOR AGREEMENT AND THE L/C INTERCREDITOR AGREEMENT ON
BEHALF OF THE LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS)
REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THE L/C INTERCREDITOR AGREEMENT.
 
(c)           THE PROVISIONS OF THIS SECTION 10.18 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT OR THE L/C INTERCREDITOR
AGREEMENT, THE FORM OF WHICH IS ATTACHED AS AN EXHIBIT TO THIS
AGREEMENT.  REFERENCE MUST BE MADE TO THE INTERCREDITOR AGREEMENT OR THE L/C
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL THE TERMS AND CONDITIONS
THEREOF.  EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT OR THE L/C INTERCREDITOR AGREEMENT AND THE TERMS AND
PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS
AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT OR THE
L/C INTERCREDITOR AGREEMENT.
 
(d)           Administrative Agent shall notify the Lenders of any amendment,
modification or waiver of the Intercreditor Agreement or the L/C Intercreditor
Agreement.
 
10.19        Reserved.
 
10.20        Reserved.
 
L/C CREDIT AGREEMENT - Page 103

--------------------------------------------------------------------------------


 
10.21        ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]
 
L/C CREDIT AGREEMENT - Page 104

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

  WESTERN REFINING, INC.,     a Delaware corporation, as Borrower              
      By: /s/ Scott D. Weaver     Name:    Scott D. Weaver     Title: Vice
President & Assistant Secretary  

 
L/C CREDIT AGREEMENT - Signature Page

--------------------------------------------------------------------------------


 

  BANK OF AMERICA, N.A.,     as Administrative Agent                     By: /s/
Tyler D. Levings     Name:    Tyler D. Levings     Title: Senior Vice President
 

 
L/C CREDIT AGREEMENT - Signature Page

--------------------------------------------------------------------------------


 

  BANK OF AMERICA, N.A.,     as L/C Issuer and a Lender                     By:
/s/ Tyler D. Levings     Name:    Tyler D. Levings     Title: Senior Vice
President  

 
L/C CREDIT AGREEMENT - Signature Page

--------------------------------------------------------------------------------


 

  ABN AMRO BANK N.V.,     as a Lender                     By: /s/ Jamie Conn    
Name:    Jamie Conn     Title: Managing Director  

 

By: /s/ John Reed     Name:    John Reed     Title: Director  

 
 
L/C CREDIT AGREEMENT - Signature Page

--------------------------------------------------------------------------------

 
 
 
 

